EXHIBIT 10.1

 

 

FORM OF INVESTMENT AGREEMENT

effective as provided in Section 6.14

between

EAST WEST BANCORP, INC.

and

THE PURCHASER PARTY HERETO

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURCHASE; ESCROW; Closing    1 1.1    Purchase    1 1.2    Escrow;
Closing    1 ARTICLE II REPRESENTATIONS AND WARRANTIES    3 2.1    Disclosure   
3 2.2    Representations and Warranties of the Company    4 2.3   
Representations and Warranties of Purchaser    16 ARTICLE III COVENANTS    18
3.1    Filings; Other Actions    18 3.2    Access, Information and
Confidentiality    20 3.3    Conduct of the Business    22 ARTICLE IV ADDITIONAL
AGREEMENTS    22 4.1    Agreement    22 4.2    Transfer Restrictions    24 4.3
   [Reserved]    25 4.4    Legend    26 4.5    Reservation for Issuance    26
4.6    Certain Transactions    26 4.7    Indemnity    27 4.8    Exchange Listing
   29 4.9    Registration Rights    30 4.10    Certificate of Designations    42
4.11    [Reserved]    42 4.12    [Reserved]    42 4.13    Subscription Rights   
42 4.14    Other Purchasers    46 4.15    Tax Treatment of Convertible Preferred
Stock    46 4.16    FIRPTA Assistance    46 ARTICLE V TERMINATION; RESCISSION   
47 5.1    Termination; Rescission    47 ARTICLE VI MISCELLANEOUS    48 6.1   
Survival    48 6.2    Expenses    48 6.3    Amendment; Waiver    48 6.4   
Counterparts and Facsimile    48 6.5    Governing Law    48 6.6    WAIVER OF
JURY TRIAL    48 6.7    Notices    49

 

i



--------------------------------------------------------------------------------

6.8    Entire Agreement, Etc.    49 6.9    Interpretation; Other Definitions   
50 6.10    Captions    50 6.11    Severability    50 6.12    No Third Party
Beneficiaries    51 6.13    Time of Essence    51 6.14    Effectiveness    51
6.15    Public Announcements    51 6.16    Specific Performance    52

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Location of Definition

Affiliate    6.9(a) Agreement    Preamble Bank    5.1 Beneficial Owner    4.1(f)
Beneficially Own    4.1(f) Benefit Plan    2.2(q)(1) BHC Act    2.2(a)(1) Board
of Directors    2.2(d)(1) business day    6.9(e) Capitalization Date    2.2(b)
CERCLA    2.2(t) Certificate of Incorporation    Recitals Certificate Purchaser
   1.2 CIBC Act    4.1(a) Closing    1.2 Closing Date    1.2 Code    2.2(i)
Common Stock    Recitals Company    Preamble Company Financial Statements   
2.2(f) Company Preferred Stock    2.2(b) Company Reports    2.2(g)(1) Company
Significant Subsidiary    2.2(a)(2) Company Subsidiary    2.2(a)(2) Company 10-K
   2.1©(2)(A) control/controlled by/under common control with    6.9(a)
Convertible Preferred Stock    Recitals Delaware Secretary    Recitals De
Minimis Claim    4.7(e) Disclosure Schedule    2.1(a) Discounted New Security
Price    4.13(a) Effectiveness Date    6.14 ERISA    2.2(q)(1) Escrow Agent   
1.2(a) Escrow Agreement    1.2(a) Exchange Act    2.2(g)(1) Failed Bank    5.1
Federal Reserve    4.2(b)(3) GAAP    2.1(b) Governmental Entity    2.2(e)
herein/hereof/hereunder    6.9(d)

 

iii



--------------------------------------------------------------------------------

Term

  

Location of Definition

Holder    4.9(l)(1) Holders’ Counsel    4.9(l)(2) HSR Act    3.1
including/includes/included/include    6.9 Indemnified Party    4.7 Indemnifying
Party    4.7 Indemnitee    4.9(g) Information    3.2 Institutional Investor   
2.3(d) knowledge of the Company    6.9(g) Liens    2.2 Losses    4.7(a) material
   2.1(b) Material Adverse Effect    2.1(b) Money Laundering Laws    2.2(x) New
Security    4.13 OFAC    2.2(y) Other Purchaser    4.14 P&A Agreement    5.1 P&A
Closing    5.1 Pending Underwritten Offering    4.9(m) person    6.9(f)
Piggyback Registration    4.9(a)(4) Pre-Closing Period    3.3 Preferred Stock
Certificate of Designations    Recitals Previously Disclosed    2.1 Purchase
Price    Purchaser Signature Page Purchaser    Preamble Qualifying Ownership
Interest    3.2(a) Register, registered and registration    4.9(l)(3)
Registrable Securities    4.9(l)(4) Registration Expenses    4.9(l)(5)
Regulatory Agreement    2.2(s) Rule 144    4.9(l)(6) Rule 159A    4.9(l)(6) Rule
405    4.9(l)(6) Rule 415    4.9(l)(6) Scheduled Black-out Period    4.9(l)(7)
Scheduled Date    1.2(c) SEC    2.1(c)(2)(A) Section 1.2(c) Purchaser    1.2
Securities    Recitals Securities Act    2.2(g)(1) Selling Expenses    4.9(l)(8)

 

iv



--------------------------------------------------------------------------------

Term

  

Location of Definition

Shelf Registration Statement    4.9(a)(2) Significant Subsidiary    2.2(a)(2)
Special Registration    4.9(j) Stockholder Proposal    3.1(b) Subsidiary   
2.2(a)(2) Tax/Taxes    2.2(i) Tax Return    2.2(i) Threshold Amount    4.7(e)
Transfer    4.2(a) Transfer Agent    1.2 Voting Debt    2.2(b) Voting Securities
   4.1(f)

 

v



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Exhibit A:    Preferred Stock Certificate of Designations Exhibit B:    Escrow
Agreement Exhibit C:    Purchaser Side Letter (if executed by Purchaser)

 

vi



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, effective as provided in Section 6.14 (this “Agreement”),
between East West Bancorp. Inc., a Delaware corporation (the “Company”) and the
person set forth on the signature page hereto under the caption “Purchaser”
(“Purchaser”).

RECITALS:

A. The Investment. The Company intends to sell to Purchaser, and Purchaser
intends to purchase from the Company, as an investment in the Company,
(i) shares of a mandatorily convertible cumulative non-voting perpetual
preferred stock, par value $0.001, of the Company, having the terms set forth on
Exhibit A (the “Convertible Preferred Stock”) and (ii) shares of common stock,
par value $0.001 per share, of the Company (the “Common Stock”), all as
described herein.

B. The Securities. The term “Securities” refers collectively to (i) the shares
of Convertible Preferred Stock and Common Stock purchased under this Agreement
and (ii) the shares of Common Stock into which the Convertible Preferred Stock
is convertible. When purchased, the Convertible Preferred Stock will have the
terms set forth in a certificate of designations for the Convertible Preferred
Stock in the form attached as Exhibit A (the “Preferred Stock Certificate of
Designations”) made a part of the Company’s Certificate of Incorporation (the
“Certificate of Incorporation”) by the filing of the Preferred Stock Certificate
of Designations with the Secretary of State of the State of Delaware (the
“Delaware Secretary”).

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

PURCHASE; ESCROW; CLOSING

1.1 Purchase. On the terms and subject to the conditions set forth herein,
Purchaser will purchase from the Company, and the Company will sell to
Purchaser, the number of shares of Convertible Preferred Stock and Common Stock
set forth on the signature page hereto.

1.2 Escrow; Closing. (a) Unless Purchaser is a Section 1.2(c) Purchaser,
concurrent with the signing hereof, (i) Purchaser has deposited the Purchase
Price with Mellon Investor Services LLC, as Escrow Agent (the “Escrow Agent”)
pursuant to that certain Escrow Agreement (in the form attached hereto as
Exhibit B) among Purchaser, the Company, the Escrow Agent and the other parties
thereto (as it may be amended or otherwise modified from time to time, the
“Escrow Agreement”) and (ii) the Company has issued instructions to BNY Mellon
Shareowner Services, the Company’s transfer agent (the “Transfer Agent”)
authorizing the issuance, in book-entry form, to Purchaser of the Securities
specified on Purchaser’s signature page hereto concurrent with the Escrow
Agent’s release of the Purchase Price to the Company pursuant to the Escrow



--------------------------------------------------------------------------------

Agreement; provided, however, that if the Company and Purchaser shall have
agreed (as indicated on Purchaser’s signature pages hereto) that Purchaser will
receive Securities in certificated form (any such Purchaser, a “Certificate
Purchaser”) then the instructions referenced in the preceding clause (ii) shall
instead instruct the Transfer Agent to issue such specified Securities in
certificated form.

(b) Unless Purchaser is a Section 1.2(c) Purchaser, pursuant to the terms of the
Escrow Agreement, on the date so specified for release of funds from the Escrow
Account to the Company (such date, the “Closing Date”, and such release of funds
and issuance of Securities, the “Closing”), the Escrow Agent shall release the
Purchase Price to the Company and the Transfer Agent shall issue the Securities
to Purchaser as provided in the instructions referred to in paragraph (a) above.
If Purchaser and the Company have previously agreed (as indicated on Purchaser’s
signature page hereto) that Purchaser may rely on Section 1.2(c) instead of on
Sections 1.2(a) and (b), such Purchaser is a “Section 1.2(c) Purchaser”.

(c) If Purchaser and the Company have previously agreed (as indicated on
Purchaser’s signature page hereto) that Purchaser may rely on this
Section 1.2(c) instead of on Sections 1.2(a) and (b) (any such Purchaser, a
“Section 1.2(c) Purchaser”), then with respect to Purchaser Section 1.2(a) and
Section 1.2(b) shall not apply and shall have no force and effect, and this
Section 1.2(c) shall apply instead. This Section 1.2(c) shall not apply and
shall have no force or effect for any Purchaser that is not a Section 1.2(c)
Purchaser. If Purchaser is a Section 1.2(c) Purchaser, then at 1:00 p.m.
(Eastern Time) on the Closing Date (as defined below) (i) Purchaser shall pay
the Purchase Price by wire transfer of immediately available funds to an account
designated by the Company and (ii) the Company shall issue instructions to BNY
Mellon Shareowner Services, the Company’s transfer agent (the “Transfer Agent”)
to issue, in book-entry form (or, if the Company and Purchaser shall have agreed
(as indicated on Purchaser’s signature pages hereto) that Purchaser will receive
Securities in certificated form (any such Purchaser, a “Certificate Purchaser”),
then in certificated form) the Securities specified on Purchaser’s signature
page hereto concurrent with Purchaser’s payment of the Purchase Price to the
Company. The Company anticipates that the P&A Closing will occur on November 6,
2009. If Purchaser is a Section 1.2(c) Purchaser, then the “Closing Date” shall
be November 6, 2009, unless the Federal Deposit Insurance Corporation shall have
notified the P&A Closing will not occur on November 6, 2009. In the event that
the Federal Deposit Insurance Corporation notifies the Company that the P&A
Closing will not occur on November 6, 2009 (or any other Scheduled Date as
contemplated by this paragraph), the Company will provide Purchaser notice
thereof. Upon notice from the Federal Deposit Insurance Corporation of a
different scheduled date for the P&A Closing (any such date, the “Scheduled
Date”), the Company shall promptly provide Purchaser notice thereof. Unless the
Federal Deposit Insurance Corporation shall have notified the Company that the
P&A Closing will not occur on a particular Scheduled Date, then the “Closing
Date” shall mean such Scheduled Date. The “Closing” means the transfer of funds
and issuance of Securities as contemplated hereby.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Disclosure. (a) On or prior to November 2, 2009, the Company delivered to
Purchaser and Purchaser delivered to the Company a schedule (a “Disclosure
Schedule”) setting forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to Purchaser, or to one or more
covenants contained in Article III.

(b) As used in this Agreement, any reference to any fact, change, circumstance
or effect being “material” with respect to the Company means such fact, change,
circumstance or effect is material in relation to the business, assets, results
of operations or financial condition of the Company and the Company Subsidiaries
taken as a whole. As used in this Agreement, the term “Material Adverse Effect”
means any circumstance, event, change, development or effect that, individually
or in the aggregate, (1) is material and adverse to the business, assets,
results of operations or financial condition of the Company and Company
Subsidiaries taken as a whole or (2) would materially impair the ability of the
Company to perform its obligations under this Agreement or to consummate the
Closing; provided, however, that in determining whether a Material Adverse
Effect has occurred, there shall be excluded any effect to the extent resulting
from the following: (A) changes, after November 2, 2009, in U.S. generally
accepted accounting principles (“GAAP”) or regulatory accounting principles
generally applicable to banks, savings associations or their holding companies,
(B) changes, after November 2, 2009, in applicable laws, rules and regulations
or interpretations thereof by Governmental Entities, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of Purchaser, (D) changes in general economic, monetary or
financial conditions, including changes in prevailing interest rates, credit
markets, secondary mortgage market conditions or housing price
appreciation/depreciation trends, (E) changes in the market price or trading
volumes of the Common Stock or the Company’s other securities (but not the
underlying causes of such changes), (F) the failure of the Company to meet any
internal or public projections, forecasts, estimates or guidance (including
guidance as to “earnings drivers”) for any period ending on or after
December 31, 2008 (but not the underlying causes of such failure), (G) changes
in global or national political conditions, including the outbreak or escalation
of war or acts of terrorism, and (H) the public disclosure of this Agreement or
the transactions contemplated hereby; except, with respect to clauses (A),
(D) and (G), to the extent that the effects of such changes have a
disproportionate effect on the Company and the Company Subsidiaries, taken as a
whole, relative to other similarly situated banks, savings associations or their
holding companies generally.

 

3



--------------------------------------------------------------------------------

(c) “Previously Disclosed” with regard to (1) a party means information set
forth on its Disclosure Schedule, provided, however, that disclosure in any
section of such Disclosure Schedule shall apply only to the indicated section of
this Agreement except to the extent that it is reasonably apparent from the face
of such disclosure that such disclosure is relevant to another section of this
Agreement, and (2) the Company means information publicly disclosed by the
Company in (A) its Annual Report on Form 10-K for the fiscal year ended
December 31, 2008, as filed by it with the Securities and Exchange Commission
(“SEC”) on March 2, 2009 (the “Company 10-K”), (B) its Definitive Proxy
Statement on Schedule 14A, as filed by it with the SEC on April 30, 2009,
(C) any Current Report on Form 8-K filed or furnished by it with the SEC since
January 1, 2009 and publicly available prior to November 2, 2009 or (D) its
Quarterly Reports on Form 10-Q for the periods ending March 31, 2009 and
June 30, 2009, as filed with the SEC on May 11, 2009 and August 10, 2009,
respectively, (excluding any risk factor disclosures contained in such documents
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to Purchaser, as of November 2,
2009 and as of the Closing Date (except to the extent made only as of a
specified date in which case as of such date), that:

(a) Organization and Authority. (1) The Company is a corporation duly organized
and validly existing under the laws of the State of Delaware, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would have a Material Adverse
Effect, and has the corporate power and authority to own its properties and
assets and to carry on its business as it is now being conducted. The Company is
duly registered as a bank holding company under the Bank Holding Company Act of
1956, as amended (“BHC Act”). The Company has furnished to Purchaser true,
correct and complete copies of the Certificate of Incorporation and bylaws as in
effect on November 2, 2009.

(2) Each Company Significant Subsidiary is duly organized and validly existing
under the laws of its jurisdiction of organization, is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would have a Material Adverse
Effect, and has the corporate power and authority and governmental
authorizations to own its properties and assets and to carry on its business as
it is being conducted. The Company’s principal

 

4



--------------------------------------------------------------------------------

depository institution subsidiary is duly organized and validly existing as a
California chartered bank and its deposit accounts are insured up to applicable
limits by the Federal Deposit Insurance Corporation, all premiums and
assessments required to be paid in connection therewith have been paid when due
and no proceedings for the termination of such insurance are pending or
threatened. As used herein, “Subsidiary” means, with respect to any person, any
corporation, partnership, joint venture, limited liability company or other
entity (x) of which such person or a subsidiary of such person is a general
partner or (y) of which a majority of the voting securities or other voting
interests, or a majority of the securities or other interests of which having by
their terms ordinary voting power to elect a majority of the board of directors
or persons performing similar functions with respect to such entity, is directly
or indirectly owned by such person and/or one or more subsidiaries thereof;
“Company Subsidiary” means any Subsidiary of the Company; “Company Significant
Subsidiary” means any Significant Subsidiary of the Company; and “Significant
Subsidiary” means, with respect to any person, any Subsidiary that would
constitute a “significant Subsidiary” of such person within the meaning of
Rule 1-02 of Regulation S-X of the SEC. Schedule 2.2(b) contains a correct and
complete list of the Company Subsidiaries as of November 2, 2009.

(b) Capitalization. The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock and 5,000,000 shares of preferred stock,
$0.001 par value per share of the Company (the “Company Preferred Stock”). As of
the close of business on October 27, 2009 (the “Capitalization Date”), there
were 91,731,833 shares of Common Stock outstanding and 392,287 shares of Company
Preferred Stock outstanding, consisting of 85,741 shares of 8.00% Non-Cumulative
Perpetual Convertible Preferred Stock, Series A, and 306,546 shares of Fixed
Rate Cumulative Perpetual Preferred Stock, Series B. Since the Capitalization
Date and through November 2, 2009, except in connection with this Agreement and
the transactions contemplated hereby, the Company has not (i) issued or
authorized the issuance of any shares of Common Stock or Company Preferred
Stock, or any securities convertible into or exchangeable or exercisable for
shares of Common Stock or Company Preferred Stock, (ii) reserved for issuance
any shares of Common Stock or Company Preferred Stock or (iii) repurchased or
redeemed, or authorized the repurchase or redemption of, any shares of Common
Stock or Company Preferred Stock. As of the close of business on the
Capitalization Date, other than an aggregate of 3,586,565 shares of Common Stock
which have been reserved for issuance, no shares of Common Stock or Company
Preferred Stock were reserved for issuance. All of the issued and outstanding
shares of Common Stock and Company Preferred Stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights,
with no personal liability attaching to the ownership thereof. No bonds,
debentures, notes or other indebtedness having the right to vote on any matters
on which the stockholders of the Company may vote (“Voting Debt”) are issued and
outstanding. As of the

 

5



--------------------------------------------------------------------------------

November 2, 2009, except (i) pursuant to any cashless exercise provisions of any
Company stock options or pursuant to the surrender of shares to the Company or
the withholding of shares by the Company to cover tax withholding obligations
under the Benefit Plans, and (ii) as set forth elsewhere in this Section 2.2(b),
the Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable for, any shares of Common Stock or Company Preferred Stock or any
other equity securities of the Company or Voting Debt or any securities
representing the right to purchase or otherwise receive any shares of capital
stock of the Company (including any rights plan or agreement).

(c) Company’s Subsidiaries. The Company owns, directly or indirectly, all of the
issued and outstanding shares of capital stock of or all other equity interests
in each of the Company Significant Subsidiaries, free and clear of any liens,
charges, adverse rights or claims, pledges, covenants, title defects, security
interests and other encumbrances of any kind (“Liens”), and all of such shares
or equity interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. No Company Subsidiary has or is bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of capital
stock, any other equity security or any Voting Debt of such Company Subsidiary
or any securities representing the right to purchase or otherwise receive any
shares of capital stock, any other equity security or Voting Debt of such
Company Subsidiary.

(d) Authorization. (1) The Company has the corporate power and authority to
enter into this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly and
unanimously authorized by the board of directors of the Company (the “Board of
Directors”). This Agreement has been duly and validly executed and delivered by
the Company and, assuming due authorization, execution and delivery by
Purchaser, is a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms (except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles). No other corporate
proceedings are necessary for the execution and delivery by the Company of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby, subject, in the case
of the authorization and issuance of the shares of Common Stock to be issued on
conversion of the Convertible Preferred Stock to be purchased under this
Agreement, to receipt of the approval by the Company’s stockholders of the
Stockholder Proposal. The only vote of the stockholders of the Company required
to approve the conversion of the Convertible Preferred Stock into Common Stock
for purposes of Rule 5635 of the Nasdaq Stock Market Rules, is a majority of the
total votes cast on such proposal.

 

6



--------------------------------------------------------------------------------

(2) Neither the execution and delivery by the Company of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance by the
Company with any of the provisions hereof (including the conversion provisions
of the Convertible Preferred Stock), will (A) violate, conflict with, or result
in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or result in the loss of any benefit or creation
of any right on the part of any third party under, or accelerate the performance
required by, or result in a right of termination or acceleration of, or result
in the creation of any Lien upon any of the material properties or assets of the
Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) subject in the case of the authorization and issuance of the
shares of Common Stock to be issued on conversion of the Convertible Preferred
Stock to be purchased under this Agreement, to receipt of the approval by the
Company’s stockholders of the Stockholder Proposal, its Certificate of
Incorporation or bylaws (or similar governing documents) or the certificate of
incorporation, charter, bylaws or other governing instrument of any Company
Significant Subsidiary or (ii) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company Significant Subsidiary is a party or by which it may be
bound, or to which the Company or any Company Significant Subsidiary or any of
the properties or assets of the Company or any Company Subsidiary may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in Section 2.2(e), violate any law, statute, ordinance, rule, regulation,
permit, concession, grant, franchise or any judgment, ruling, order, writ,
injunction or decree applicable to the Company or any Company Subsidiary or any
of their respective properties or assets except in the case of clauses (A)(ii)
and (B) for such violations, conflicts and breaches as would not reasonably be
expected to have a Material Adverse Effect.

(e) Governmental Consents. Other than the securities or blue sky laws of the
various states and the authorization for listing on the NASDAQ Global Select
Market of the shares of Common Stock to be sold pursuant to this Agreement and
the shares of Common Stock into which the Convertible Preferred Stock is
convertible, no material notice to, registration, declaration or filing with,
exemption or review by, or authorization, order, consent or approval of, any
court, administrative agency or other governmental authority, whether federal,
state, local or foreign, or any applicable industry self-regulatory organization
(each, a “Governmental Entity”), or expiration or termination of any statutory
waiting period, is necessary for the consummation by the Company of the
transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

(f) Financial Statements. Each of the consolidated balance sheets of the Company
and the Company Subsidiaries and the related consolidated statements of income,
stockholders’ equity and cash flows, together with the notes thereto
(collectively, the “Company Financial Statements”), included in any Company
Report filed with the SEC prior to November 2, 2009, (1) have been prepared
from, and are in accordance with, the books and records of the Company and the
Company Subsidiaries, (2) complied as to form, as of their respective date of
filing with the SEC, in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (3) have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved and (4) present fairly in all
material respects the consolidated financial position of the Company and the
Company Subsidiaries as of the dates set forth therein and the consolidated
results of operations, changes in stockholders’ equity and cash flows of the
Company and the Company Subsidiaries for the periods stated therein, subject, in
the case of any unaudited financial statements, to normal recurring year-end
adjustments.

(g) Reports. (1) Since December 31, 2006, the Company and each Company
Subsidiary has timely filed all material reports, registrations, documents,
filings, statements and submissions, together with any amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”) and has paid all material fees and
assessments due and payable in connection therewith. As of their respective
dates of filing, the Company Reports complied in all material respects with all
statutes and applicable rules and regulations of the applicable Governmental
Entities. To the knowledge of the Company, as of November 2, 2009, there are no
outstanding comments from the SEC or any other Governmental Entity with respect
to any Company Report. In the case of each such Company Report filed with or
furnished to the SEC, such Company Report did not, as of its date or if amended
prior to November 2, 2009, as of the date of such amendment, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made in it, in light
of the circumstances under which they were made, not misleading and complied as
to form in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). With respect to all other
Company Reports, the Company Reports were complete and accurate in all material
respects as of their respective dates. No executive officer of the Company or
any Company Subsidiary has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002.

(2) The records, systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto

 

8



--------------------------------------------------------------------------------

and therefrom), except for any non-exclusive ownership and non-direct control
that would not reasonably be expected to have a material adverse effect on the
system of internal accounting controls described below in this Section 2.2(g).
The Company (A) has implemented and maintains disclosure controls and procedures
(as defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to the Company, including the consolidated Company
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to November 2, 2009, to the
Company’s outside auditors and the audit committee of the Board of Directors
(x) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. Since December 31, 2007 and until November 2,
2009, (A) neither the Company nor any Company Subsidiary nor, to the knowledge
of the Company, any director, officer, employee, auditor, accountant or
representative of the Company or any Company Subsidiary has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
Company Subsidiary or their respective internal accounting controls, including
any material complaint, allegation, assertion or claim that the Company or any
Company Subsidiary has engaged in questionable accounting or auditing practices,
and (B) no attorney representing the Company or any Company Subsidiary, whether
or not employed by the Company or any Company Subsidiary, has reported evidence
of a material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company.

(h) Properties and Leases. Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and the Company Subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from Liens that would affect the value thereof
or interfere with the use made or to be made thereof by them. Except as would
not reasonably be expected to have a Material Adverse Effect, the Company and
the Company Subsidiaries hold all leased real or personal property under valid
and enforceable leases with no exceptions that would interfere with the use made
or to be made thereof by them.

(i) Taxes. (1) Each of the Company and the Company Subsidiaries has (x) duly and
timely filed (including pursuant to applicable extensions granted

 

9



--------------------------------------------------------------------------------

without penalty) all material Tax Returns required to be filed by it and such
Tax Returns are true and complete in all material respects and (y) paid in full
all material Taxes due or made adequate provision in the financial statements of
the Company (in accordance with GAAP) for any such Taxes, whether or not shown
as due on such Tax Returns; (2) no material deficiencies for any Taxes have been
proposed, asserted or assessed in writing against or with respect to any Taxes
due by or Tax Returns of the Company or any of the Company Subsidiaries which
deficiencies have not since been resolved, except for Taxes proposed, asserted
or assessed that are being contested in good faith by appropriate proceedings
and for which reserves adequate in accordance with GAAP have been provided;
(3) there are no material Liens for Taxes upon the assets of either the Company
or the Company Subsidiaries except for statutory Liens for current Taxes not yet
due or Liens for Taxes that are being contested in good faith by appropriate
proceedings and for which reserves adequate in accordance with GAAP have been
provided; (4) none of the Company or any of the Company Subsidiaries has been a
“distributing corporation” or a “controlled corporation” in any distribution
occurring during the last two years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Internal Revenue
Code of 1986, as amended (the “Code”) is applicable; (5) none of the Company or
any Company Subsidiary has engaged in any transaction that is a “listed
transaction” for federal income tax purposes within the meaning of Treasury
Regulations section 1.6011-4, which has not yet been the subject of an audit
that has been completed and resolved; and (6) assuming for these purposes that
each share of Convertible Preferred Stock purchased from the Company hereunder
(including all such shares purchased by Other Purchasers pursuant to Investment
Agreements effective as of the same date as this Agreement) is immediately after
such purchase converted into shares of Common Stock (assuming for all purposes
of this clause (6) that the relevant price per share of Common Stock is the
Closing Price (as defined in the Preferred Stock Certificate of Designations) as
of the Trading Day (as defined in the Preferred Stock Certificate of
Designations) immediately preceding November 2, 2009), none of the issuances of
Securities, together with any issuances of Securities to Other Purchasers
pursuant to such other Investment Agreements, will cause the Company to undergo
an ownership change for purposes of Section 382 of the Code. For purposes of
this Agreement, “Taxes” shall mean all taxes, charges, levies, penalties or
other assessments imposed by any United States federal, state, local or foreign
taxing authority, including any income, excise, property, sales, transfer,
franchise, payroll, withholding, social security or other taxes, together with
any interest, penalties, addition to tax, or additional amount attributable
thereto, any liability attributable to the foregoing as a transferee and any
payments made or owing to any other person measured by such taxes, charges,
levies, penalties or other assessment, whether pursuant to a tax indemnity
agreement, tax sharing payment or otherwise (other than pursuant to commercial
agreements or Benefit Plans). For purposes of this Agreement, “Tax Return” shall
mean any return, report, information return or other document (including any
related or supporting information) required to be filed with any taxing
authority with respect to Taxes, including all information returns relating to
Taxes of third parties, any claims for refunds of Taxes and any amendments or
supplements to any of the foregoing.

 

10



--------------------------------------------------------------------------------

(j) Absence of Certain Changes. Since June 30, 2009 until November 2, 2009,
(1) the Company and the Company Subsidiaries have conducted their respective
businesses in all material respects in the ordinary course, consistent with
prior practice, (2) except for publicly disclosed ordinary dividends on the
Common Stock and outstanding Company Preferred Stock, the Company has not made
or declared any distribution in cash or in kind to its stockholders or issued or
repurchased any shares of its capital stock or other equity interests and (3) no
event or events have occurred that has had or would reasonably be expected to
have a Material Adverse Effect.

(k) No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(1) liabilities that have arisen since June 30, 2009 in the ordinary and usual
course of business and consistent with past practice, (2) contractual
liabilities under (other than liabilities arising from any breach or violation
of) agreements Previously Disclosed or not required by this Agreement to be so
disclosed and (3) liabilities that have not had and would not reasonably be
expected to have a Material Adverse Effect.

(l) Offering of Securities. Neither the Company nor any person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Securities to be issued pursuant to this
Agreement under the Securities Act, and the rules and regulations of the SEC
promulgated thereunder) which might subject the offering, issuance or sale of
any of the Securities to Purchaser pursuant to this Agreement to the
registration requirements of the Securities Act.

(m) Status of Securities. The shares of Common Stock and shares of Convertible
Preferred Stock (upon filing of the related Preferred Stock Certificate of
Designations with the Delaware Secretary) to be issued pursuant to this
Agreement have been duly authorized by all necessary corporate action. When
issued and sold against receipt of the consideration therefor as provided in
this Agreement, such shares will be validly issued, fully paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be subject to preemptive rights of any other stockholder of the
Company. The shares of Common Stock issuable upon the conversion of the
Convertible Preferred Stock or Substitute Preferred Stock (as defined in the
Preferred Stock Certificate of Designations), if any, will, upon receipt of the
approval by the Company’s stockholders of the Stockholder Proposal and filing of
the related Preferred Stock Certificate of Designations with the Delaware
Secretary, have been duly

 

11



--------------------------------------------------------------------------------

authorized by all necessary corporate action and when so issued upon such
conversion will be validly issued, fully paid and nonassessable, will not
subject the holders thereof to personal liability and will not be subject to
preemptive rights of any other stockholder of the Company.

(n) Litigation and Other Proceedings. There is no pending or, to the knowledge
of the Company, threatened, claim, action, suit, investigation or proceeding,
against the Company or any Company Subsidiary or to which any of their assets
are subject, nor is the Company or any Company Subsidiary subject to any order,
judgment or decree, in each case except as would not reasonably be expected to
have a Material Adverse Effect. Except as would not reasonably be expected to
have a Material Adverse Effect, there is no unresolved violation, criticism or
exception by any Governmental Entity with respect to any report or relating to
any examinations or inspections of the Company or any Company Subsidiaries.

(o) Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company or such Company Subsidiary. The
Company and each Company Subsidiary has complied in all respects and is not in
default or violation in any respect of, and none of them is, to the knowledge of
the Company, under investigation with respect to or, to the knowledge of the
Company, has been threatened to be charged with or given notice of any violation
of, any applicable domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity, other than such
noncompliance, defaults or violations that would not reasonably be expected to
have a Material Adverse Effect. Except for statutory or regulatory restrictions
of general application, no Governmental Entity has placed any material
restriction on the business or properties of the Company or any Company
Subsidiary.

(p) Labor. Employees of the Company and the Company Subsidiaries are not
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees. No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or threatened to be brought or filed with the National Labor
Relations Board or any other labor relations tribunal or authority. There are no
organizing activities, strikes, work stoppages, slowdowns, lockouts, material
arbitrations or material grievances, or other material labor disputes pending or
threatened against or involving the Company or any Company Subsidiary.

 

12



--------------------------------------------------------------------------------

(q) Company Benefit Plans.

(1) Except as has not had or would not reasonably be expected to have a Material
Adverse Effect, (A) with respect to each Benefit Plan, the Company and the
Company Subsidiaries have complied, and are now in compliance, in all respects,
with all provisions of ERISA, the Code and all laws and regulations applicable
to such Benefit Plan; and (B) each Benefit Plan has been administered in all
respects in accordance with its terms. “Benefit Plan” means any employee welfare
benefit plan within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), any employee pension benefit
plan within the meaning of Section 3(2) of ERISA and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control or fringe benefit plan, program, agreement or
policy.

(2) Except as has not had or would not reasonably be expected to have a Material
Adverse Effect, and except for liabilities fully reserved for or identified in
the Financial Statements, no claim has been made, or to the knowledge of the
Company threatened, against the Company or any of the Company Subsidiaries
related to the employment and compensation of employees or any Benefit Plan,
including any claim related to the purchase of employer securities or to
expenses paid under any defined contribution pension plan.

(3) Except as has not had or would not reasonably be expected to have a Material
Adverse Effect, neither the Company nor the Company Subsidiaries has incurred
any withdrawal liability as a result of a complete or partial withdrawal from a
“multiemployer plan”, as that term is defined in Part I of Subtitle E of Title
IV of ERISA, that has not been satisfied in full.

(4) Except as would not reasonably be expected to have a Material Adverse
Effect, (A) neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, unemployment compensation, “excess parachute
payment” (within the meaning of Section 280G of the Code), forgiveness of
indebtedness or otherwise) becoming due to any current or former employee,
officer or director of the Company or any Company Subsidiary from the Company or
any Company Subsidiary under any Benefit Plan or otherwise, (ii) increase any
benefits otherwise payable under any Benefit Plan, (iii) result in any
acceleration of the time of payment or vesting of any such benefits,
(iv) require the funding or increase in the funding of any such benefits or
(v) result in any limitation on the right of the Company or any Company
Subsidiary to amend, merge, terminate or receive a reversion of assets from any
Benefit Plan or related trust and (B) neither the Company nor

 

13



--------------------------------------------------------------------------------

any Company Subsidiary has taken, or permitted to be taken, any action that
required, and no circumstances exist that will require the funding, or increase
in the funding, of any benefits or resulted, or will result, in any limitation
on the right of the Company or any Company Subsidiary to amend, merge, terminate
or receive a reversion of assets from any Benefit Plan or related trust.

(r) Risk Management Instruments. Except as has not had or would not reasonably
be expected to have a Material Adverse Effect, all material derivative
instruments, including, swaps, caps, floors and option agreements, whether
entered into for the Company’s own account, or for the account of one or more of
the Company Subsidiaries, were entered into (1) only in the ordinary course of
business, (2) in accordance with prudent practices and in all material respects
with all applicable laws, rules, regulations and regulatory policies and
(3) with counterparties believed to be financially responsible at the time; and
each of them constitutes the valid and legally binding obligation of the Company
or one of the Company Subsidiaries, enforceable in accordance with its terms.
Neither the Company or the Company Subsidiaries, nor, to the knowledge of the
Company, any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.

(s) Agreements with Regulatory Agencies. Neither the Company nor any Company
Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is a recipient of any extraordinary
supervisory letter from, or is subject to any capital directive by, or since
December 31, 2007, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Company Subsidiary been
advised since December 31, 2007 and until November 2, 2009 by any Governmental
Entity that it is considering issuing, initiating, ordering, or requesting any
such Regulatory Agreement. The Company and each Company Subsidiary are in
compliance in all material respects with each Regulatory Agreement to which it
is party or subject, and neither the Company nor any Company Subsidiary has
received any notice from any Governmental Entity indicating that either the
Company or any Company Subsidiary is not in compliance in all material respects
with any such Regulatory Agreement.

(t) Environmental Liability. There is no legal, administrative, arbitral or
other proceeding, claim, action or notice of any nature seeking to impose, or
that could result in the imposition of, on the Company or any Company
Subsidiary, any liability or obligation of the Company or any Company

 

14



--------------------------------------------------------------------------------

Subsidiary with respect to any environmental health or safety matters or any
private or governmental, health or safety investigations or remediation
activities of any nature arising under common law or under any local, state or
federal environmental, health or safety statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), pending or, to the Company’s knowledge,
threatened against the Company or any Company Subsidiary the result of which has
had or would reasonably be expected to have a Material Adverse Effect; to the
Company’s knowledge, there is no reasonable basis for, or circumstances that are
reasonably likely to give rise to, any such proceeding, claim, action,
investigation or remediation; and to the Company’s knowledge, neither the
Company nor any Company Subsidiary is subject to any agreement, order, judgment,
decree, letter or memorandum by or with any Governmental Entity or third party
imposing any such environmental liability.

(u) Anti-takeover Provisions Not Applicable. Assuming the accuracy of
Purchaser’s representations and warranties set forth in Section 2.3(d), the
Board of Directors has taken all necessary action to ensure that the
transactions contemplated by this Agreement will be deemed to be exceptions to
the provisions of Section 203 of the Delaware General Corporation Law and that
any other similar “moratorium,” “control share,” “fair price,” “takeover” or
“interested stockholder” law does not apply to this Agreement or to any of the
transactions contemplated hereby.

(v) Knowledge as to Conditions. As of November 2, 2009, the Company knows of no
reason why any regulatory approvals and, to the extent necessary, any other
approvals, authorizations, filings, registrations, and notices required or
otherwise a condition to the consummation of the transactions contemplated by
this Agreement will not be obtained.

(w) Brokers and Finders. Except for Deutsche Bank Securities Inc., neither the
Company nor any Company Subsidiary nor any of their respective officers,
directors, employees or agents, has employed any broker or finder or incurred
any liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company or any Company Subsidiary, in connection with this Agreement or the
transactions contemplated hereby.

(x) Money Laundering Laws. The operations of the Company and Company
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any

 

15



--------------------------------------------------------------------------------

Company Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

(y) OFAC. Neither the Company nor any Company Subsidiary nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any Company Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(z) Concurrent Agreements. On or prior to November 2, 2009, Other Purchasers
have entered into Investment Agreements, each effective as of the same date as
this Agreement, pursuant to which such Other Purchasers agree to purchase shares
of Common Stock and Convertible Preferred Stock for an aggregate amount of not
less than $300,000,000 less the Purchase Price.

2.3 Representations and Warranties of Purchaser. Except as Previously Disclosed,
Purchaser hereby represents and warrants to the Company, as of November 2, 2009
and as of the Closing Date (except to the extent made only as of a specified
date, in which case as of such date), that:

(a) Organization and Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, is
duly qualified to do business and is in good standing in all jurisdictions where
its ownership or leasing of property or the conduct of its business requires it
to be so qualified and where failure to be so qualified would be reasonably
expected to materially and adversely affect Purchaser’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis, and Purchaser has the corporate or other power and
authority and governmental authorizations to own its properties and assets and
to carry on its business as it is now being conducted.

(b) Authorization. (1) Purchaser has the corporate or other power and authority
to enter into this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance of this Agreement by Purchaser and the
consummation of the transactions contemplated hereby have been duly authorized
by Purchaser’s board of directors, general partner or managing members, as the
case may be (if such authorization is required), and no further approval or
authorization by any of its partners or other equity owners, as the case may be,
is required. This Agreement has been duly and validly executed and delivered by
Purchaser and assuming due authorization, execution and delivery by the Company,
is a valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms (except as enforcement may be limited by

 

16



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles).

(2) Neither the execution, delivery and performance by Purchaser of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by Purchaser with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
Purchaser under any of the terms, conditions or provisions of (i) its
certificate of limited partnership or partnership agreement or similar governing
documents or (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which Purchaser is a party
or by which it may be bound, or to which Purchaser or any of the properties or
assets of Purchaser may be subject, or (B) subject to compliance with the
statutes and regulations referred to in the next paragraph, violate any law,
statute, ordinance, rule or regulation, permit, concession, grant, franchise or
any judgment, ruling, order, writ, injunction or decree applicable to Purchaser
or any of its properties or assets except in the case of clauses (A)(ii) and
(B) for such violations, conflicts and breaches as would not reasonably be
expected to materially and adversely affect Purchaser’s ability to perform its
respective obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis.

(3) No notice to, registration, declaration or filing with, exemption or review
by, or authorization, order, consent or approval of, any Governmental Entity,
nor expiration or termination of any statutory waiting period, is necessary for
Purchaser to purchase the Securities to be acquired at the Closing pursuant to
this Agreement.

(c) Purchase for Investment. Purchaser acknowledges that the Securities have not
been registered under the Securities Act or under any state securities laws.
Purchaser (1) is acquiring the Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any of the Securities to any person, (2) will not sell
or otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Securities
and of making an informed investment decision, and (4) is an “accredited
investor” (as that term is defined by Rule 501 of the Securities Act).

 

17



--------------------------------------------------------------------------------

(d) Ownership. Except as set forth on the signature pages hereto, as of
November 2, 2009, neither Purchaser nor any of its Affiliates (other than
(i) any portfolio company with respect to which Purchaser is not the party
exercising control over investment decisions and (ii) if Purchaser is an
Institutional Investor, its non-controlled Affiliates) are the owners of record
or the Beneficial Owners of shares of Common Stock or securities convertible
into or exchangeable for Common Stock. Purchaser shall be considered an
“Institutional Investor” if (i) Purchaser is a registered investment company
pursuant to the Investment Company Act of 1940, as amended, serves as common
investment advisor to multiple investment advisory accounts on behalf of which
Securities are being purchased hereunder and which accounts are set forth on an
Schedule A to Purchaser’s signature page hereto or is one of multiple investment
advisory accounts with a common investment advisor on behalf of which Securities
are being purchased hereunder and which accounts are set forth on Schedule A to
Purchaser’s signature page hereto and (ii) the Company has checked the
appropriate box on Purchaser’s signature page hereto indicating that Purchaser
is an “Institutional Investor” for purposes of this Agreement.

(e) [Reserved]

(f) Knowledge as to Conditions. As of November 2, 2009, Purchaser does not know
of any reason why any regulatory approvals and, to the extent necessary, any
other approvals, authorizations, filings, registrations, and notices required or
otherwise a condition to the consummation by it of the transactions contemplated
by this Agreement will not be obtained.

(g) Brokers and Finders. Neither Purchaser nor its Affiliates, any of their
respective officers, directors, employees or agents has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for Purchaser, in connection with this Agreement or the
transactions contemplated hereby, in each case, whose fees the Company would be
required to pay (other than pursuant to the reimbursement of expenses provisions
of Section 6.2).

ARTICLE III

COVENANTS

3.1 Filings; Other Actions.

(a) Purchaser, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third parties and Governmental Entities, and the expiration or termination
of

 

18



--------------------------------------------------------------------------------

any applicable waiting period, necessary or advisable to consummate the
transactions contemplated by this Agreement, and to perform the covenants
contemplated by this Agreement. Each party shall execute and deliver both before
and after the Closing such further certificates, agreements and other documents
and take such other actions as the other parties may reasonably request to
consummate or implement such transactions or to evidence such events or matters.
In particular, Purchaser will, to the extent required, use its reasonable best
efforts to promptly obtain or submit, and the Company will cooperate as may
reasonably be requested by Purchaser to help Purchaser promptly obtain or
submit, as the case may be, as promptly as practicable, the approvals and
authorizations of, filings and registrations with, and notifications to, or
expiration or termination of any applicable waiting period, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
or applicable competition or merger control laws of other jurisdictions, all
notices to and, to the extent required by applicable law or regulation,
consents, approvals or exemptions from bank regulatory authorities, for the
transactions contemplated by this Agreement. Without limiting the foregoing, to
the extent required, Purchaser and the Company shall prepare and file a
Notification and Report Form pursuant to the HSR Act in connection with the
transactions contemplated by this Agreement as promptly as practicable after the
Closing Date (and in any event within 15 business days after the P&A Closing).
Purchaser and the Company will have the right to review in advance, and to the
extent practicable each will consult with the other, in each case subject to
applicable laws relating to the exchange of information, all the information
relating to such other party, and any of their respective Affiliates, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the transactions to which it
will be party contemplated by this Agreement. In exercising the foregoing right,
each of the parties hereto agrees to act reasonably and as promptly as
practicable. Each party hereto agrees to keep the other party apprised of the
status of matters referred to in this Section 3.1(a). Purchaser shall promptly
furnish the Company, and the Company shall promptly furnish Purchaser, to the
extent permitted by applicable law, with copies of written communications
received by it or its Subsidiaries from, or delivered by any of the foregoing
to, any Governmental Entity in respect of the transactions contemplated by this
Agreement.

(b) Unless this Agreement has been terminated and the purchase of Securities
hereunder rescinded pursuant to Section 5.1, the Company shall call a special
meeting of its stockholders, as promptly as practicable following the Closing,
to vote on a proposal (the “Stockholder Proposal”) to approve the conversion of
the Convertible Preferred Stock into Common Stock for purposes of Rule 5635 of
the Nasdaq Stock Market Rules and to approve the issuance of Common Stock or
other securities pursuant to this Agreement or the Preferred Stock Certificate
of Designations. The Board of Directors shall unanimously recommend to the
Company’s stockholders that such stockholders vote in favor of the Stockholder
Proposal. In connection with such meeting, the Company shall promptly prepare
(and Purchaser will reasonably cooperate with the Company to

 

19



--------------------------------------------------------------------------------

prepare) and file (but in no event more than twenty business days after the
Closing Date) with the SEC a preliminary proxy statement, shall use its
reasonable best efforts to respond to any comments of the SEC or its staff and
to cause a definitive proxy statement related to such stockholders’ meeting to
be mailed to the Company’s stockholders not more than five business days after
clearance thereof by the SEC, and shall use its reasonable best efforts to
solicit proxies for such stockholder approval. The Company shall notify
Purchaser promptly of the receipt of any comments from the SEC or its staff with
respect to the proxy statement and of any request by the SEC or its staff for
amendments or supplements to such proxy statement or for additional information
and will supply Purchaser with copies of all correspondence between the Company
or any of its representatives, on the one hand, and the SEC or its staff, on the
other hand, with respect to such proxy statement. If at any time prior to such
stockholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its stockholders such an amendment
or supplement. Each of Purchaser and the Company agrees promptly to correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with Purchaser prior to filing any proxy statement, or any
amendment or supplement thereto, and provide Purchaser with a reasonable
opportunity to comment thereon. In the event that the approval of the
Stockholder Proposal is not obtained at such special stockholders meeting, the
Company shall include a proposal to approve (and the Board of Directors shall
unanimously recommend approval of) such proposal at a meeting of its
stockholders no less than once in each subsequent six-month period beginning on
the date of such special stockholders meeting until such approval is obtained.

(c) Purchaser, on the one hand, agrees to furnish the Company, and the Company,
on the other hand, agrees, upon request, to furnish to Purchaser, all
information concerning itself, its Affiliates, directors, officers, partners and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the proxy statement in connection with any such stockholders
meeting and any other statement, filing, notice or application made by or on
behalf of such other party or any of its Subsidiaries to any Governmental Entity
in connection with the Closing and the other transactions contemplated by this
Agreement.

3.2 Access, Information and Confidentiality.

(a) From the Effectiveness Date, until the date when the Securities purchased
pursuant to this Agreement and held by Purchaser (if Purchaser is an
Institutional Investor, for all purposes of the definition of Qualifying
Ownership Interest Purchaser’s ownership shall include any Securities purchased
hereunder

 

20



--------------------------------------------------------------------------------

by Purchaser and/or any accounts set forth on Schedule A to Purchaser’s
signature page) represent less than 5% of the outstanding Common Stock (counting
as shares owned by Purchaser all shares of Common Stock into which shares of
Convertible Preferred Stock owned by Purchaser are convertible and assuming that
to the extent Purchaser shall purchase any additional shares of Common Stock,
any later sales of Common Stock by Purchaser shall be deemed to be shares other
than Securities to the extent of such additional purchases) (ownership of 5% or
more of such shares of outstanding Common Stock being a “Qualifying Ownership
Interest”), the Company will permit Purchaser to visit and inspect, at
Purchaser’s expense, the properties of the Company and the Company Subsidiaries,
to examine the corporate books and to discuss the affairs, finances and accounts
of the Company and the Company Subsidiaries with the principal officers of the
Company, all upon reasonable notice and at such reasonable times and as often as
Purchaser may reasonably request. Any investigation pursuant to this Section 3.2
shall be conducted during normal business hours and in such manner as not to
interfere unreasonably with the conduct of the business of the Company, and
nothing herein shall require the Company or any Company Subsidiary to disclose
any information to the extent (i) prohibited by applicable law or regulation,
(ii) that the Company reasonably believes such information to be competitively
sensitive proprietary information (except to the extent Purchaser provides
assurances reasonably acceptable to the Company that such information shall not
be used by Purchaser or its Affiliates to compete with the Company and Company
Subsidiaries), or (iii) that such disclosure would reasonably be expected to
cause a violation of any agreement to which the Company or any Company
Subsidiary is a party or would cause a risk of a loss of privilege to the
Company or any Company Subsidiary (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause
(iii) apply). In the event, and to the extent, that, as a result of any change
in applicable law or regulation or a judicial or administrative interpretation
of applicable law or regulation, it is reasonably determined that the rights
afforded pursuant to this Section 3.2 are not sufficient for purposes of the
Department of Labor’s “plan assets” regulations, to the extent such plan assets
regulation applies to the investment in the Securities, Purchaser and the
Company shall cooperate in good faith to agree upon mutually satisfactory
management access and information rights which satisfy such regulations.
Purchaser may elect not to be covered by this Section 3.2(a) by so advising the
Company in writing.

(b) Purchaser confirms that it is aware that United States securities laws may
prohibit any person who has material non-public information about a company from
purchasing or selling securities of such company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person may purchase or sell such securities. After the
Closing, the Company will not intentionally provide Purchaser with material
non-public information without Purchaser’s prior consent, except in connection
with the subscription rights set forth in Section 4.13.

 

21



--------------------------------------------------------------------------------

(c) Each party hereto will hold, and will cause its respective Affiliates and
its and their respective directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a regulatory
authority is necessary or appropriate in connection with any necessary
regulatory approval, examination or inspection or unless disclosure is required
by judicial or administrative process or, in the written opinion of its counsel,
by other requirement of law or the applicable requirements of any regulatory
agency or relevant stock exchange, all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by or on behalf
of such other party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (1) previously known
by such party on a non-confidential basis, (2) in the public domain through no
fault of such party or (3) later lawfully acquired from other sources by such
party), and Purchaser shall not release or disclose such Information to any
other person, except its auditors, attorneys, financial advisors, other
consultants and advisors.

3.3 Conduct of the Business. Prior to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 5.1 (the “Pre-Closing
Period”), the Company shall, and shall cause each Company Subsidiary to, use
commercially reasonable efforts to carry on its business in the ordinary course
of business and use reasonable best efforts to maintain and preserve its and
such Company Subsidiary’s business (including its organization, assets,
properties, goodwill and insurance coverage) and preserve its business
relationships with customers, strategic partners, suppliers, distributors and
others having business dealings with it; provided that nothing in this sentence
shall limit or require any actions that the Board of Directors may, in good
faith, determine to be inconsistent with their duties or the Company’s
obligations under applicable law or imposed by any Governmental Entity. During
the Pre-Closing Period (i) the Company shall not declare or pay any dividend or
distribution on the Common Stock (other than regular quarterly cash dividends of
not more than $0.01 per share per quarter) and (ii) if the Company takes any
action that would require any antidilution adjustment to be made under the
Preferred Stock Certificate of Designations as if issued on November 2, 2009,
the Company shall make appropriate adjustments such that Purchaser will receive
the benefit of such transaction as if the Securities to be purchased by
Purchaser at the Closing had been outstanding as of the date of such action.

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Agreement. Purchaser agrees that until the earlier of (i) the third
anniversary of the Closing Date and (ii) such time as Purchaser no longer has a
Qualifying Ownership Interest, without the prior written approval of the
Company, neither Purchaser nor any of its Affiliates (other than, if Purchaser
is an Institutional Investor, its non-controlled Affiliates) will, directly or
indirectly:

(a) in any way acquire, offer or propose to acquire or agree to acquire,
Beneficial Ownership of any Voting Securities if such acquisition would result
in Purchaser or its Affiliates (i) being deemed to “control” the Company within
the meaning of the BHC Act and the Change in Bank Control Act of 1978 (the “CIBC
Act”), as amended or Section 700 et. seq. of the California Financial Code and
any rules and regulations promulgated thereunder or (ii) having Beneficial
Ownership of 25% or more of the outstanding shares of a class of voting
securities (under the meaning of the BHC Act and the rules and regulations
promulgated thereunder) or Common Stock of the Company (for the avoidance of
doubt, for purposes of calculating the Beneficial Ownership of Purchaser and its
Affiliates hereunder, (x) any security that is convertible into, or exercisable
for, any such voting securities or Common Stock that is Beneficially Owned by
Purchaser or its Affiliates shall be treated as fully converted or exercised, as
the case may be, into the underlying voting securities or Common Stock, and
(y) any security convertible into, or exercisable for, the Common Stock other
than the Convertible Preferred Stock that is Beneficially Owned by any person
other than Purchaser or any of its Affiliates shall not be taken into account),
other than in the case of clauses (i) or (ii), solely as a result of the
exercise of any rights or obligations set forth in this Agreement;

 

22



--------------------------------------------------------------------------------

(b) enter into or agree, offer, propose or seek (whether publicly or otherwise)
to enter into, any acquisition transaction, merger or other business combination
relating to all or part of the Company or any of the Company Subsidiaries or any
acquisition transaction for all or part of the assets of the Company or any
Company Subsidiary or any of their respective businesses;

(c) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are defined under Regulation 14A under the Exchange Act, disregarding
clause (iv) of Rule 14a-1(2) and including any otherwise exempt solicitation
pursuant to Rule 14a-2(b)) to vote, or (except if Purchaser is an Institutional
Investor) seek to advise or influence any person or entity with respect to the
voting of, any Voting Securities of the Company or any Company Subsidiary;

(d) call or seek to call a meeting of the stockholders of the Company or any of
the Company Subsidiaries or initiate any stockholder proposal for action by
stockholders of the Company or any of the Company Subsidiaries, form, join or in
any way participate in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act and the rules and regulations promulgated thereunder) with respect
to any Voting Securities, or seek, propose or otherwise act alone or in concert
with others, to exercise a controlling influence over the management, board of
directors or policies of the Company or any Company Subsidiaries; or

(e) bring any action or otherwise act to contest the validity of this
Section 4.1 (provided that neither Purchaser nor any of its Affiliates shall be
restricted from contesting the applicability of this Section 4.1 to Purchaser or
any of its Affiliates to any particular circumstance) or seek a release of the
restrictions contained herein, or make a request to amend or waive any provision
of this Section 4.1;

 

23



--------------------------------------------------------------------------------

provided that nothing in this Section 4.1 shall prevent Purchaser or its
Affiliates from voting any Voting Securities then Beneficially Owned by
Purchaser or its Affiliates in any manner.

(f) For purposes of this Agreement, a person shall be deemed to “Beneficially
Own” any securities of which such person is considered to be a “Beneficial
Owner” under Rule 13d-3 under the Exchange Act. For purposes of this Agreement,
“Voting Securities” shall mean at any time shares of any class of capital stock
of the Company that are then entitled to vote generally in the election of
directors.

(g) Notwithstanding the foregoing, the parties hereby agree that nothing in this
Section 4.1 shall apply to any portfolio company with respect to which Purchaser
is not the party exercising control over the decision to purchase Voting
Securities or to vote such Voting Securities; provided that Purchaser does not
provide to such entity any non-public information concerning the Company or any
Company Subsidiary and such portfolio company is not acting at the request or
direction of or in coordination with Purchaser; and provided, further, that
ownership of such shares is not attributed to Purchaser under the BHC Act, the
CIBC Act or Section 700 et. seq. of the California Financial Code and any rules
and regulations promulgated thereunder.

4.2 Transfer Restrictions.

(a) Restrictions on Transfer. Except as otherwise permitted in this Agreement,
Purchaser will not transfer, sell, assign or otherwise dispose of (“Transfer”)
any Securities acquired pursuant to this Agreement, except as follows: following
the date that is six months from the Closing Date, Purchaser may Transfer any or
all of the Securities owned by Purchaser from time to time; provided that,
except for Transfers pursuant to Rule 144 under the Securities Act or a
registered underwritten offering, Purchaser must reasonably believe that any
transferee in any such Transfer would not own more than 4.9% of the Common Stock
(including for this purpose shares of Common Stock issuable upon conversion of
the Convertible Preferred Stock) after such Transfer unless such Securities are
being transferred to a person Purchaser reasonably believes would upon such
purchase be eligible to file a Schedule 13G in respect thereof.

(b) Purchaser Permitted Transfers. Notwithstanding Section 4.2(a), Purchaser
shall be permitted to Transfer any portion or all of its Securities at any time
under the following circumstances:

(1) Transfers to (A) any Affiliate of Purchaser under common control with
Purchaser’s ultimate parent, general partner or investment advisor or (B) any
limited partner or shareholder of Purchaser, but in each

 

24



--------------------------------------------------------------------------------

case only if the transferee agrees in writing for the benefit of the Company
(with a copy thereof to be furnished to the Company) to be bound by the terms of
this Agreement (any such transferee shall be included in the term “Purchaser”).

(2) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or change of
control involving the Company or any Company Subsidiaries.

(3) In the event that, as a result of (A) any share repurchases,
recapitalizations, redemptions or similar actions by the Company not caused by
Purchaser or (B) any change in the amount of Securities held by Purchaser
resulting from the adjustment or exchange provisions or other terms of the
Securities, Purchaser reasonably determines, based on the advice of legal
counsel and following consultation with the Company and, if the Company
reasonably so requests, the Board of Governors of the Federal Reserve System
(the “Federal Reserve”), that unless it disposes of all or a portion of its
Securities, it or any of its Affiliates could reasonably be deemed to “control”
the Company for purposes of the BHC Act, the CIBC Act, or Section 700 et. seq.
of the California Financial Code or any rules or regulations promulgated
thereunder (or any successor provisions), then Purchaser shall be permitted to
Transfer the portion of the Securities reasonably necessary to avoid such
control determination (provided that any such Transfer may only be made in the
manner described in the second proviso to Section 4.2(a)).

(4) If, and to the extent that, the Federal Reserve directs the Company to waive
the restrictions of Section 4.2(a) with respect to Purchaser.

(c) Hedging. Purchaser agrees that, during the six-month period following the
Closing, it shall not, directly or indirectly, enter into any hedging agreement,
arrangement or transaction, the value of which is based upon the value of any of
the Securities purchased pursuant to this Agreement, except for transactions
involving an index-based portfolio of securities that includes Common Stock
(provided that the value of such Common Stock in such portfolio is not more than
5% of the total value of the portfolio of securities). For the avoidance of
doubt, following the date that is six months from the Closing Date, Purchaser
shall be permitted to, directly or indirectly, enter into any such hedging
agreement, arrangement or transaction, including any transactions involving
index-based portfolio of securities that includes Common Stock (regardless of
the value of such Common Stock in such portfolio relative to the total value of
the portfolio of securities) or involving the purchase or sale of derivative
securities or any short sale of Common Stock.

4.3 [Reserved].

 

25



--------------------------------------------------------------------------------

4.4 Legend. (a) Purchaser agrees that all certificates or other instruments, if
any, representing the Securities subject to this Agreement will bear a legend
and with respect to Securities held in book-entry form, the Transfer Agent will
record a legend on the share register substantially to the following effect:

(1) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

(2) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, EFFECTIVE AS OF THE
EFFECTIVENESS DATE THEREOF, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE ISSUER.

(b) Upon request of Purchaser, upon receipt by the Company of an opinion of
counsel reasonably satisfactory to the Company to the effect that such legend is
no longer required under the Securities Act and applicable state laws, the
Company shall promptly cause clause (1) of the legend to be removed from any
certificate for any Securities to be Transferred in accordance with the terms of
this Agreement and clause (2) of the legend shall be removed upon the expiration
of such transfer and other restrictions set forth in this Agreement. Purchaser
acknowledges that the Securities have not been registered under the Securities
Act or under any state securities laws and agrees that it will not sell or
otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws.

4.5 Reservation for Issuance. The Company will reserve that number of shares of
Common Stock sufficient for issuance upon exercise or conversion of Securities
owned at any time by Purchaser without regard to any limitation on such
conversion; provided that in the case of the Convertible Preferred Stock, the
Company will reserve such sufficient number of shares of Common Stock following
the approval of the stockholders pursuant to Section 3.1(b).

4.6 Certain Transactions. The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not the Company), expressly assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.

 

26



--------------------------------------------------------------------------------

4.7 Indemnity. (a) The Company agrees, subject to applicable law, to indemnify
and hold harmless Purchaser and its Affiliates and each of their respective
officers, directors, partners, members and employees, and each person who
controls Purchaser within the meaning of the Exchange Act and the rules and
regulations promulgated thereunder, from and against any and all actions, suits,
claims, proceedings, costs, losses, liabilities, damages, expenses (including
reasonable attorneys’ fees and disbursements), amounts paid in settlement and
other costs (collectively, “Losses”) arising out of or resulting from (1) any
inaccuracy in or breach of the Company’s representations or warranties in this
Agreement or (2) the Company’s breach of agreements or covenants made by the
Company in this Agreement (other than any Losses attributable to any breach of
this Agreement by Purchaser) or (3) any action, suit, claim, proceeding or
investigation by any Governmental Entity, stockholder of the Company or any
other person (other than the Company) relating to this Agreement or the
transactions contemplated hereby (other than any Losses attributable to the
acts, errors or omissions on the part of Purchaser, but not including the
transactions contemplated hereby).

(b) Purchaser agrees, subject to applicable law, to indemnify and hold harmless
each of the Company and its Affiliates and each of their officers, directors,
partners, members and employees, and each person who controls the Company within
the meaning of the Exchange Act and the rules and regulations promulgated
thereunder, from and against any and all Losses arising out of or resulting from
(1) any inaccuracy in or breach of Purchaser’s representations or warranties in
this Agreement or (2) Purchaser’s breach of agreements or covenants made by
Purchaser in this Agreement.

(c) A party entitled to indemnification hereunder (each, an “Indemnified Party”)
shall give written notice to the party indemnifying it (the “Indemnifying
Party”) of any claim with respect to which it seeks indemnification promptly
after the discovery by such Indemnified Party of any matters giving rise to a
claim for indemnification; provided that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 4.7 unless and only to the extent that the
Indemnifying Party shall have been actually prejudiced by the failure of such
Indemnified Party to so notify such party. Such notice shall describe in
reasonable detail such claim. In case any such action, suit, claim or proceeding
is brought against an Indemnified Party, the Indemnified Party shall be entitled
to hire, at its own expense, separate counsel and participate in the defense
thereof provided, however, that the Indemnifying Party shall be entitled to
assume and conduct the defense thereof, unless the counsel to the Indemnified
Party advises the Indemnifying Party in writing that such claim involves a
conflict of interest (other than one of a monetary nature) that would reasonably
be expected to make it inappropriate for the same counsel to represent both the
Indemnifying Party and the Indemnified Party, in which event the Indemnified
Party shall be entitled to retain its own counsel at the cost and expense of the
Indemnifying Party (except

 

27



--------------------------------------------------------------------------------

that the Indemnifying Party shall only be liable for the legal fees and expenses
of one law firm for all Indemnified Parties, taken together with respect to any
single action or group of related actions). If the Indemnifying Party assumes
the defense of any claim, all Indemnified Parties shall thereafter deliver to
the Indemnifying Party copies of all notices and documents (including court
papers) received by the Indemnified Party relating to the claim, and each
Indemnified Party shall cooperate in the defense or prosecution of such claim.
Such cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such claim, and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall not be liable for
any settlement of any action, suit, claim or proceeding effected without its
written consent; provided, however, that the Indemnifying Party shall not
unreasonably withhold or delay its consent. The Indemnifying Party further
agrees that it will not, without the Indemnified Party’s prior written consent
(which shall not be unreasonably withheld or delayed), settle or compromise any
claim or consent to entry of any judgment in respect thereof in any pending or
threatened action, suit, claim or proceeding in respect of which indemnification
has been sought hereunder unless such settlement or compromise includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding and does not involve any prospective
relief against such Indemnified Party.

(d) For purposes of the indemnity contained in Section 4.7(a)(1) and
Section 4.7(b)(1), all qualifications and limitations set forth in the parties’
representations and warranties (other than Section 2.2(j)(3)) as to
“materiality,” “Material Adverse Effect” and words of similar import, shall be
disregarded in determining whether there shall have been any inaccuracy in or
breach of any representations and warranties in this Agreement.

(e) The Company shall not be required to indemnify the Indemnified Parties
pursuant to Section 4.7(a)(1), (1) with respect to any claim for indemnification
if the amount of Losses with respect to such claim (including a series of
related claims) are less than $50,000 (any claim involving Losses less than such
amount being referred to as a “De Minimis Claim”) and (2) unless and until the
aggregate amount of all Losses incurred with respect to all claims (other than
De Minimis Claims) pursuant to Section 4.7(a)(1) exceed 3.0% of the Purchase
Price (the “Threshold Amount”), in which event the Company shall be responsible
for only the amount of such Losses in excess of the Threshold Amount. Purchaser
shall not be required to indemnify the Indemnified Parties pursuant to
Section 4.7(b)(1), (A) with respect to any De Minimis Claim and (B) unless and
until the aggregate amount of all Losses incurred with respect to all claims
(other than De Minimis Claims) pursuant to Section 4.7(b)(1) exceed the
Threshold Amount, in which event Purchaser shall be responsible for only the
amount of such Losses in excess of the Threshold Amount. The cumulative
indemnification obligation of (1) the Company to Purchaser and all of the

 

28



--------------------------------------------------------------------------------

Indemnified Parties affiliated with (or whose claims are permitted by virtue of
their relationship with) Purchaser or (2) Purchaser to the Company and the
Indemnified Parties affiliated with (or whose claims are permitted by virtue of
their relationship with the) Company, in each case for inaccuracies in or
breaches of representations and warranties, shall in no event exceed the
Purchase Price.

(f) Any claim for indemnification pursuant to this Section 4.7 for breach of any
representation or warranty can only be brought on or prior to the second
anniversary of the Closing Date; provided that if notice of a claim for
indemnification pursuant to this Section 4.7 for breach of any representation or
warranty is brought prior to the end of such period, then the obligation to
indemnify in respect of such breach shall survive as to such claim, until such
claim has been finally resolved.

(g) The indemnity provided for in this Section 4.7 shall be the sole and
exclusive monetary remedy of Indemnified Parties after the Closing for any
inaccuracy of any representation or warranty or any other breach of any covenant
or agreement contained in this Agreement; provided that nothing herein shall
limit in any way any such party’s remedies in respect of fraud by any other
party in connection with the transactions contemplated hereby. No party to this
Agreement (or any of its Affiliates) shall, in any event, be liable or otherwise
responsible to any other party (or any of its Affiliates) for any consequential,
indirect, incidental or punitive damages of such other party (or any of its
Affiliates) arising out of or relating to this Agreement or the performance or
breach hereof. For the purposes of this Section 4.7, a diminution in value of
the Securities will not constitute consequential, indirect or incidental
damages.

(h) No investigation of the Company by Purchaser, or by the Company of
Purchaser, whether prior to or after November 2, 2009 shall limit any
Indemnified Party’s exercise of any right hereunder or be deemed to be a waiver
of any such right.

(i) Any indemnification payments pursuant to this Section 4.7 shall be treated
as an adjustment to the Purchase Price for the Securities for U.S. federal
income and applicable state and local Tax purposes, unless a different treatment
is required by applicable law.

4.8 Exchange Listing. The Company shall promptly use its reasonable best efforts
to cause the shares of Common Stock to be issued pursuant to this Agreement and
the shares of Common Stock reserved for issuance pursuant to the conversion of
the Convertible Preferred Stock to be approved for listing on the NASDAQ Global
Select Market, including by submitting prior to the Closing supplemental listing
materials with the NASDAQ Global Select Market with respect to the shares of
Common Stock to be issued pursuant to this Agreement and the shares of Common
Stock reserved for issuance pursuant to the conversion of the Convertible
Preferred Stock, subject to official notice of issuance (and, in the case of the
shares of Common Stock issuable upon conversion of the Convertible Preferred
Stock upon receipt of the approval by the Company’s stockholders of the
Stockholder Proposal, as promptly as practicable, and in any event before the
Closing if permitted by the rules of the NASDAQ Global Select Market).

 

29



--------------------------------------------------------------------------------

4.9 Registration Rights.

(a) Registration.

(1) Subject to the terms and conditions of this Agreement, the Company covenants
and agrees that no later than the date that is six months after the Closing
Date, the Company shall have prepared and filed with the SEC a Shelf
Registration Statement covering all Registrable Securities (or otherwise
designate an existing Shelf Registration Statement filed with the SEC to cover
the Registrable Securities), and, to the extent the Shelf Registration Statement
has not theretofore been declared effective or is not automatically effective
upon such filing, the Company shall use reasonable best efforts to cause such
Shelf Registration Statement to be declared or become effective and, subject to
Sections 4.9(d) and 4.9(f), to keep such Shelf Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for a period from the date of its initial
effectiveness until such time as there are no Registrable Securities remaining
(including by refiling such Shelf Registration Statement (or a new Shelf
Registration Statement) if the initial Shelf Registration Statement expires). So
long as the Company is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act) at the time of filing of the Shelf Registration
Statement with the SEC, such Shelf Registration Statement shall be designated by
the Company as an automatic Shelf Registration Statement.

(2) Any registration pursuant to Section 4.9(a)(1) shall be effected by means of
a shelf registration on an appropriate form under Rule 415 under the Securities
Act (a “Shelf Registration Statement”) in accordance with the methods and
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act. If Purchaser or any other Holder intends to distribute any
Registrable Securities by means of an underwritten offering it shall promptly so
advise the Company and the Company shall take all reasonable steps to facilitate
such distribution, including the actions required pursuant to Section 4.9(c).
The lead underwriters in any such distribution shall be selected by the holders
of a majority of the Registrable Securities to be distributed.

(3) The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
pursuant to this Section 4.9(a): (i) with respect to any Registrable Securities
that cannot be sold under a registration statement as a result of the Transfer
restrictions set forth herein; (ii) with respect to securities that are not
Registrable Securities; (iii) during any

 

30



--------------------------------------------------------------------------------

Scheduled Black-out Period; or (iv) if the Company has notified Purchaser that
in the good faith judgment of the Board of Directors, it would be materially
detrimental to the Company or its securityholders for such registration to be
effected at such time, in which event the Company shall have the right to defer
such registration for a period of not more than 90 days after receipt of the
request of Purchaser; provided that such right to delay a registration shall be
exercised by the Company (A) only if the Company has generally exercised (or is
concurrently exercising) similar black-out rights against holders of similar
securities that have registration rights and (B) not more than twice in any
12-month period and not more than 90 days in the aggregate in any 12-month
period.

(4) Whenever the Company proposes to register any of its equity securities,
other than a registration pursuant to Section 4.9(a)(1) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to Purchaser and all other Holders of
its intention to effect such a registration (but in no event less than ten days
prior to the anticipated filing date) and will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten business days after the date of the
Company’s notice (a “Piggyback Registration”). Any such person that has made
such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 4.9(a)(4) prior to the
effectiveness of such registration, whether or not Purchaser or any other
Holders have elected to include Registrable Securities in such registration.

(5) If the registration referred to in Section 4.9(a)(4) is proposed to be
underwritten, the Company will so advise Purchaser and all other Holders as a
part of the written notice given pursuant to Section 4.9(a)(4). In such event,
the right of Purchaser and all other Holders to registration pursuant to this
Section 4.9(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting, and each such person will (together with the Company and the other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If any participating person
disapproves of the terms of the underwriting, such person may elect to withdraw
therefrom by written notice to the Company, the managing underwriter and
Purchaser (if Purchaser is participating in the underwriting).

 

31



--------------------------------------------------------------------------------

(6) If a Piggyback Registration relates to an underwritten primary offering on
behalf of the Company, and the managing underwriters advise the Company that in
their reasonable opinion the number of securities requested to be included in
such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such offering or prospectus only
such number of securities that in the reasonable opinion of such underwriters
can be sold without adversely affecting the marketability of the offering
(including an adverse effect on the per share offering price), which securities
will be so included in the following order of priority: (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
of Purchaser and all other Holders who have requested inclusion of Registrable
Securities pursuant to Section 4.9(a)(4), pro rata on the basis of the aggregate
number of such securities or shares owned by each such person and (iii) third,
any other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement.

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder, shall be borne by the holders of the securities so registered pro
rata on the basis of the aggregate offering or sale price of the securities so
registered.

(c) Obligations of the Company. The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to remain a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act) (and not become an ineligible
issuer (as defined in Rule 405 under the Securities Act)). In addition, whenever
required to effect the registration of any Registrable Securities or facilitate
the distribution of Registrable Securities pursuant to an effective registration
statement, the Company shall, as expeditiously as reasonably practicable:

(1) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement and, subject to Section 4.9(d), keep such registration
statement effective or such prospectus supplement current.

(2) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

 

32



--------------------------------------------------------------------------------

(3) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

(4) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

(5) Notify each Holder at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the applicable prospectus, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing.

(6) Give written notice to the Holders;

(A) when any registration statement filed pursuant to Section 4.9(a) or any
amendment thereto has been filed with the SEC and when such registration
statement or any post-effective amendment thereto has become effective;

(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;

(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

33



--------------------------------------------------------------------------------

(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

(F) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 4.9(c)(10) cease to be
true and correct.

(7) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.9(c)(6)(C) at the earliest practicable time.

(8) Upon the occurrence of any event contemplated by Section 4.9(c)(5) or
4.9(c)(6)(E), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4.9(c)(6)(E) to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holder’s or underwriter’s possession. The total number of days that any
such suspension may be in effect in any 180 day period shall not exceed 45 days.

(9) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).

(10) Enter into an underwriting agreement in customary form, scope and substance
and take all such other actions reasonably requested by the Holders of a
majority of the Registrable Securities being sold in connection therewith or by
the managing underwriter(s), if any, to expedite or facilitate the underwritten
disposition of such Registrable Securities, and in connection therewith in any
underwritten offering (including making members of management and executives of
the Company available to participate in “road show”, similar sales events and

 

34



--------------------------------------------------------------------------------

other marketing activities), (i) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the
registration statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish underwriters opinions of counsel
to the Company, addressed to the managing underwriter(s), if any, covering the
matters customarily covered in such opinions requested in underwritten
offerings, (iii) use its reasonable best efforts to obtain “cold comfort”
letters from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any business
acquired by the Company for which financial statements and financial data are
included in the registration statement) who have certified the financial
statements included in such registration statement, addressed to each of the
managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters,
(iv) if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures customary in underwritten offerings,
and (v) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority of the Registrable Securities being sold in
connection therewith, their counsel and the managing underwriter(s), if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company. Notwithstanding anything contained herein to the contrary,
the Company shall not be required to enter into any underwriting agreement or
permit any underwritten offering absent an agreement by the applicable
underwriter(s) to indemnify the Company in form, scope and substance as is
customary in underwritten offerings by the Company in which an affiliate of the
Company acts as an underwriter

(11) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such registration
statement.

(12) Cause all such Registrable Securities (other than Convertible Preferred
Stock) to be listed on each securities exchange on which similar securities
issued by the Company are then listed or, if no

 

35



--------------------------------------------------------------------------------

similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities (other than Convertible Preferred Stock) to be listed on the New York
Stock Exchange or the NASDAQ Global Select Market, as determined by the Company.

(13) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

(14) Timely provide to its securityholders earnings statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. During any Scheduled Black-out Period and upon receipt
of written notice from the Company that a registration statement, prospectus or
prospectus supplement contains or may contain an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or that circumstances
exist that make inadvisable use of such registration statement, prospectus or
prospectus supplement, Purchaser and each Holder shall forthwith discontinue
disposition of Registrable Securities under the registration statement until
termination of such Scheduled Black-Out Period or until Purchaser and/or Holder
has received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice. The total number of days that any such suspension may be in effect in
any 180 day period shall not exceed 45 days.

(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.

 

36



--------------------------------------------------------------------------------

(f) Furnishing Information.

(1) Neither Purchaser nor any Holder shall use any free writing prospectus (as
defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.

(2) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 4.9(c) that Purchaser and/or the selling Holders
and the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be required to effect the
registered offering of their Registrable Securities. The Company shall not name
Purchaser or any of its Affiliates as “underwriters” in any registration
statement without the prior written consent of Purchaser, provided, however,
that if such prior written consent is not provided upon the Company’s request
(which request shall only be made if staff of the SEC requests naming of
Purchaser as “statutory underwriter” and after the Company uses its reasonable
efforts to negotiate with the staff of the SEC with a view to not naming
Purchaser as “underwriter”), Purchaser and any Affiliates shall not be eligible
to include Registrable Securities in the applicable registration statement.

(g) Indemnification.

(1) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, that the
Company shall not be liable to such Indemnitee in any such case to the extent
that any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of or is based upon (i) an untrue statement or
omission made in such registration statement, including any such preliminary

 

37



--------------------------------------------------------------------------------

prospectus or final prospectus contained therein or any such amendments or
supplements thereto or contained in any free writing prospectus (as such term is
defined in Rule 405) prepared by the Company or authorized by it in writing for
use by such Holder (or any amendment or supplement thereto), in reliance upon
and in conformity with information regarding such Indemnitee or its plan of
distribution or ownership interests which was furnished in writing to the
Company by such Indemnitee for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (ii) offers
or sales effected by or on behalf of such Indemnitee “by means of” (as defined
in Rule 159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company.

(2) If the indemnification provided for in Section 4.9(g)(1) is unavailable to
an Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, actions, liabilities, costs or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnitee, on the one hand, and the Company, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and of the Indemnitee, on the other hand, shall be determined by reference
to, among other factors, whether the untrue statement of a material fact or
omission to state a material fact relates to information supplied by the Company
or by the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.9(g)(2) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.9(g)(1). No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

(h) Assignment of Registration Rights. The rights of Purchaser to registration
of Registrable Securities pursuant to Section 4.9(a) may be assigned by
Purchaser to a transferee or assignee of Registrable Securities to which
(i) there is transferred to such transferee no less than $5,000,000 in
Registrable Securities and (b) such Transfer is permitted under the terms
hereof; provided, however, that the Company shall have no obligations with
respect to such transferee or assignee until such time as Purchaser or such
transferee or assignee

 

38



--------------------------------------------------------------------------------

shall have furnished to the Company written notice of the name and address of
such transferee or assignee and the number and type of Registrable Securities
that are being assigned.

(i) “Market Stand-Off’ Agreement; Agreement to Furnish Information. Purchaser
and each Holder hereby agrees:

(1) that Purchaser shall not sell, transfer, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale with respect to any common equity
securities of the Company or any securities convertible into or exchangeable or
exercisable for any common equity securities of the Company held by Purchaser
(other than those included in the registration) for a period specified by the
representatives of the underwriters of the common equity or equity-related
securities not to exceed ten days prior and 90 days following the effective date
of any firm commitment underwritten registered sale of common equity securities
of the Company or any securities convertible into or exchangeable or exercisable
for any common equity securities of the Company by the Company that raises
aggregate gross proceeds of at least $50,000,000 for the Company’s own account
in which the Company gave Purchaser an opportunity to participate in accordance
with Section 4.9(a)(4) through (a)(6); provided that all executive officers and
directors of the Company enter into similar agreements and only if such persons
remain subject thereto (and are not released from such agreement) for such
period; provided that nothing herein will prevent Purchaser from making any
distribution of Registrable Securities to the partners or shareholders thereof
or a transfer to an Affiliate that is otherwise in compliance with applicable
securities laws, so long as such distributees or transferees agree to be bound
by the restrictions set forth in this Section 4.9(i);

(2) to execute and deliver such other agreements as may be reasonably requested
by the Company or the representatives of the underwriters which are consistent
with the foregoing obligation in Section 4.9(i)(1) or which are necessary to
give further effect thereto; and

(3) if requested by the Company or the representative of the underwriters of
Common Stock (or other securities of the Company), Purchaser shall provide,
within ten days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act in which Purchaser participates;

provided, that clauses (1) and (2) of this Section 4.9(i) shall not apply to
Purchaser or any Holder that, together with its Affiliates (other than, if
Purchaser is an Institutional Investor, its non-controlled Affiliates), is the
Beneficial Owner

 

39



--------------------------------------------------------------------------------

of less than 5% of the outstanding Common Stock; provided, further, that clauses
(1) and (2) of this Section 4.9(i) shall not apply after the date that is six
months from the Closing Date.

(j) With respect to any underwritten offering of Registrable Securities by
Purchaser or other Holders pursuant to this Section 4.9, the Company agrees not
to effect (other than pursuant to such registration or pursuant to a Special
Registration) any public sale or distribution, or to file any registration
statement (other than such registration or a Special Registration) covering, in
the case of an underwritten offering of Common Stock, any of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the period not to exceed ten days prior and 90 days
following the effective date of such offering, if requested by the managing
underwriter. “Special Registration” means the registration of (i) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or its direct or indirect Subsidiaries or in connection with
dividend reinvestment plans.

(k) Rule 144 Reporting. With a view to making available to Purchaser and Holders
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its reasonable best efforts to:

(1) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of this Agreement;

(2) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(3) so long as Purchaser or any other Holder owns any Registrable Securities,
furnish to Purchaser or such Holder forthwith upon request: a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act, and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as Purchaser or such Holder may reasonably request in availing itself of any
rule or regulation of the SEC allowing it to sell any such securities without
registration.

(l) As used in this Section 4.9, the following terms shall have the following
respective meanings:

(1) “Holder” means Purchaser and any other holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been transferred
in compliance with Section 4.9(h) hereof.

 

40



--------------------------------------------------------------------------------

(2) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

(3) “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (a) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or
(b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement.

(4) “Registrable Securities” means the Securities and any additional shares of
Common Stock or Convertible Preferred Stock that may be issued from time to time
pursuant to this Agreement (“Additional Securities”) (and any shares of capital
stock or other equity interests issued or issuable to any Holder with respect to
such Securities or Additional Securities by way of stock dividends or stock
splits or in connection with a combination of shares, recapitalization, merger
or other reorganization), provided that, once issued, such Securities or
Additional Securities will not be Registrable Securities when (i) they are sold
pursuant to an effective registration statement under the Securities Act,
(ii) they may be sold pursuant to Rule 144 without limitation thereunder on
volume or manner of sale, but only if such Holder at such time holds Securities
and Additional Securities with an aggregate market value of less than
$25,000,000, (iii) they shall have ceased to be outstanding or (iv) they have
been sold in a private transaction in which the transferor’s rights under this
Section 4.9 are not assigned to the transferee of the securities. No Registrable
Securities may be registered under more than one registration statement at any
one time.

(5) “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.9, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Company’s independent accountants in connection with any regular
or special reviews or audits incident to or required by any such registration,
but shall not include Selling Expenses and the compensation of regular employees
of the Company, which shall be paid in any event by the Company.

 

41



--------------------------------------------------------------------------------

(6) “Rule 144”, “Rule 159A”, “Rule 405” and “Rule 415” mean, in each case, such
rule promulgated under the Securities Act (or any successor provision), as the
same shall be amended from time to time.

(7) “Scheduled Black-out Period” means the period from and including the last
day of a fiscal quarter of the Company to and including the business day after
the day on which the Company publicly releases its earnings for such fiscal
quarter; provided that the trading window applicable to the Company’s senior
management under the Company’s trading policies then in effect is not open any
time during such period.

(8) “Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).

(m) At any time, any holder of Securities (including any Holder) may elect to
forfeit its rights set forth in this Section 4.9 from that date forward;
provided, that a Holder forfeiting such rights shall nonetheless (i) be
obligated under Section 4.9(i)(1) with respect to any Pending Underwritten
Offering to the same extent that such Holder would have been obligated if the
holder had not withdrawn and (ii) be entitled to participate under
Section 4.9(a)(4) – (6) in any Pending Underwritten Offering to the same extent
that such Holder would have been entitled to if the holder had not withdrawn;
and provided, further, that no such forfeiture shall terminate a Holder’s rights
or obligations under Section 4.9(f) with respect to any prior registration or
Pending Underwritten Offering. “Pending Underwritten Offering” means, with
respect to any Holder forfeiting its rights pursuant to this Section 4.9(m),
(i) any registered sale described in Section 4.9(i)(1) that has an effective
date prior to the date of such Holder’s forfeiture, and (ii) any other
underwritten offering of Registrable Securities (including an underwritten
offering pursuant to a Shelf Registration Statement) in which such Holder has
advised the Company of its intent to register its Registrable Securities either
pursuant to Section 4.9(a)(2) or 4.9(a)(4) prior to the date of such Holder’s
forfeiture.

4.10 Certificate of Designations. In connection with the Closing, the Company
shall file the Preferred Stock Certificate of Designations for the Convertible
Preferred Stock in the form attached to this Agreement as Exhibit A in the State
of Delaware, and such Preferred Stock Certificate of Designations shall continue
to be in full force and effect as of the Closing Date.

4.11 [Reserved].

4.12 [Reserved].

 

42



--------------------------------------------------------------------------------

4.13 Subscription Rights.

(a) After November 2, 2009, so long as Purchaser holds at least 50% of the
shares of Common Stock (including for this purpose shares of Common Stock
issuable upon conversion of the Convertible Preferred Stock) acquired by
Purchaser in connection with the transactions contemplated by this Agreement (as
adjusted from time to time for any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
like changes in the Company’s capitalization and before giving effect to any
issuances triggering this Section 4.13 and subject to Section 4.1(a)), if at any
time after the Closing and before the six month anniversary of the Closing (or
with respect to any Purchaser that has a Qualifying Ownership Interest
immediately following the Closing, before the third anniversary of the Closing),
the Company at any time or from time to time makes any public or non-public
offering of any Common Stock or any securities that are convertible or
exchangeable into (or exercisable for) Common Stock (any such security a “New
Security”) (other than (1) pursuant to the granting or exercise of employee
stock options or other equity incentives pursuant to the Company’s stock
incentive plans or the issuance of stock pursuant to any employee stock purchase
plan, (2) issuances for the purposes of consideration in acquisition
transactions, including transactions which occurred prior to the Effectiveness
Date, (3) issuances of any securities issued as a result of a stock split, stock
dividend, reclassification or reorganization or similar event, but solely to the
extent such issuance is (A) made to all holders of Common Stock and (B) results
in an adjustment to the conversion price of the Convertible Preferred Stock,
(4) issuances of shares of Common Stock issued upon conversion of, or as a
dividend on, the Company Preferred Stock and (5) issuances of shares of Common
Stock issued upon conversion of, or as a dividend on, any convertible securities
of the Company issued prior to November 2, 2009), Purchaser shall be afforded
the opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) (provided that if from and
including the Closing Date to the date that is six months thereafter, the
Company issues or sells or agrees to issue or sell, under this Agreement, the
Investment Agreements with Other Investors and/or in one or more other
transactions, in excess of $500,000,000, in the aggregate, of Common Stock (or
other securities that are convertible into or exchangeable or exercisable for,
or are otherwise linked to, Common Stock) (excluding up to an aggregate of
$15,000,000 of Common Stock or other equity securities and/or options or other
rights in respect thereof to be offered to directors, employees or consultants
of the Company or its direct or indirect Subsidiaries pursuant to employee
benefit plans, employment agreements or other customary compensatory plans or
arrangements), then with respect to such excess over $500,000,000, the price
payable by Purchaser with respect to the securities it has the right to acquire
pursuant to this Section 4.13 shall be the lesser of (i) 90% of the price per
share at which such New Security is offered to third parties and (ii) the price
per share at which such New Security is offered to third parties minus $1.00 per
share (as appropriately adjusted to take into account any split, subdivision,
combination, consolidation, recapitalization or similar event with respect to
the Common Stock) (such discounted price, the “Discounted New Security Price”);
provided further, (and without duplication of

 

43



--------------------------------------------------------------------------------

right provided in the preceding proviso) if within six months of the Closing
Date, the Company issues or sells or agrees to issue or sell any New Securities
(excluding up to an aggregate of $15,000,000 of Common Stock or other equity
securities and/or options or other rights in respect thereof to be offered to
directors, employees or consultants of the Company or its direct or indirect
Subsidiaries pursuant to employee benefit plans, employment agreements or other
customary compensatory plans or arrangements) at a purchase, exercise,
conversion or exchange price per share of Common Stock that is less than $9.04
(which, solely for purposes of this Section 4.13 shall be appropriately adjusted
to take into account any split, subdivision, combination, consolidation,
recapitalization or similar event with respect to the Common Stock), then the
price payable by Purchaser with respect to the securities it has the right to
acquire pursuant to this Section 4.13 shall be the Discounted New Security
Price) and on the same terms as such securities are proposed to be offered to
others, up to the amount of New Securities in the aggregate required to enable
it to maintain its proportionate Common Stock-equivalent interest in the
Company; provided that Purchaser shall not be entitled to acquire securities
pursuant to this Section 4.13 if such acquisition would cause or would result in
Purchaser and its Affiliates, collectively, being deemed to own, control or have
the power to vote, for purposes of the BHC Act or the CIBC Act or Section 700
et. seq. of the California Financial Code and any rules and regulations
promulgated thereunder, 10% or more of any class of “voting securities” (as
defined in the BHC Act and any rules or regulations promulgated thereunder) of
the Company outstanding at such time. Subject to the foregoing proviso, the
amount of New Securities that Purchaser shall be entitled to purchase in the
aggregate shall be determined by multiplying (x) the total number of such
offered shares of New Securities by (y) a fraction, the numerator of which is
the number of shares of Common Stock held by Purchaser plus the number of shares
of Common Stock represented by the Convertible Preferred Stock held by Purchaser
on an as converted basis, as of such date, and the denominator of which is the
number of shares of Common Stock then outstanding plus the number of shares of
Common Stock represented by all then outstanding shares of Convertible Preferred
Stock on an as converted basis, as of such date. For the avoidance of doubt, to
the extent that the Company complies with its obligations pursuant to this
Section 4.13 with respect to any securities that are convertible or exchangeable
into (or exercisable for) Common Stock, Purchaser shall not have an additional
right to purchase pursuant to this Section 4.13 additional securities as a
result of the issuance of New Securities upon the conversion, exchange or
exercise of such earlier issued securities (whether or not Purchaser exercised
its right to purchase such earlier issued securities).

(b) In the event the Company proposes to offer New Securities, it shall give
Purchaser written notice of its intention, describing the price (or range of
prices), anticipated amount of securities, timing and other terms upon which the
Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering) no later than
five business days, as the case may be, after the initial filing of a
registration statement

 

44



--------------------------------------------------------------------------------

with the SEC with respect to an underwritten public offering, after the
commencement of marketing with respect to a Rule 144A offering or after the
Company proposes to pursue any other offering. The Company may provide such
notice to Purchaser on a confidential basis prior to public disclosure of such
offering; provided that if Purchaser is an Institutional Investor, the Company
shall only provide notice to such person, if any, indicated as the Section 4.13
Notice Person on Schedule A to such Purchaser’s signature page. Purchaser shall
have one business day (or, in the case of an offering other than a registered
public offering, five business days) from the date of receipt of such notice to
notify the Company in writing whether it will exercise such subscription rights
and as to the amount of New Securities Purchaser desires to purchase, up to the
maximum amount calculated pursuant to Section 4.13(a); provided that for
purposes of this Section 4.13, in the event that a one business day reply period
will apply, then in addition to providing notice to Purchaser in accordance with
Section 6.7, the Company shall use its reasonable best efforts to effect actual
notice of Purchaser as promptly as practicable, including via telephone and/or
electronic mail. Such notice shall constitute a binding commitment by Purchaser
to purchase the amount of New Securities so specified at the price and other
terms set forth in the Company’s notice to it. The failure of Purchaser to
respond within such one business day (or five business day, as applicable)
period shall be deemed to be a waiver of Purchaser’s rights under this
Section 4.13 only with respect to the offering described in the applicable
notice.

(c) Purchaser shall purchase the securities that it has elected to purchase
concurrently with the related issuance of such securities by the Company (or, if
such party was given less than three business days’ prior written notice of such
issuance, then within three business days following such issuance). In the event
that the proposed issuance by the Company of securities which gave rise to the
exercise by Purchaser of its subscription rights pursuant to this Section 4.13
shall be terminated or abandoned by the Company without the issuance of any
securities, then the purchase rights of Purchaser pursuant to this Section 4.13
shall also terminate as to such proposed issuance by the Company (but not any
subsequent or future issuance), and any funds in respect thereof paid to the
Company by Purchaser in respect thereof shall be refunded in full.

(d) In the case of the offering of securities for a consideration in whole or in
part other than cash, including securities acquired in exchange therefor (other
than securities by their terms so exchangeable), the consideration other than
cash shall be deemed to be the fair value thereof as determined by the Board of
Directors; provided, however, that such fair value as determined by the Board of
Directors shall not exceed the aggregate market price of the securities being
offered as of the date the Board of Directors authorizes the offering of such
securities.

(e) The Company and Purchaser shall cooperate in good faith to facilitate the
exercise of Purchaser’s rights pursuant to this Section 4.13, including securing
any required approvals or consents.

 

45



--------------------------------------------------------------------------------

4.14 Other Purchasers. The Company warrants and agrees that no other purchaser
under Investment Agreements, each effective as of the same date as this
Agreement (“Other Purchaser”) shall purchase in connection with the Closing
Common Stock or Convertible Preferred Stock under their respective investment
agreements at a price per share or with a conversion price, respectively, that
is lower than the price per share and conversion price of the Common Stock and
Convertible Preferred Stock, respectively, purchased by Purchaser in connection
with the Closing hereunder. Prior to the execution of this Agreement, the
Company will disclose to Purchaser any terms of (i) the Investment Agreement for
any Other Purchaser that are materially more favorable to such Other Purchaser
than the corresponding terms in this Agreement are to Purchaser and (ii) any
other agreement or arrangement between the Company and any Other Purchaser
entered into in connection with such Other Purchaser’s Investment Agreement,
provided that the Company need not advise Purchaser of any expense reimbursement
agreements between the Company and an Other Purchaser. In addition, unless
otherwise agreed in writing by Purchaser, Purchaser shall not receive a lower
proportion of Common Stock, as compared to Convertible Preferred Stock, at the
Closing than such proportion received by any Other Purchaser at the closing of
their respective transactions under such investment agreements (it being
understood that, as a result of any such agreement by Purchaser, or similar
agreements by Other Purchasers, to receive lower proportions of Common Stock, as
compared to Convertible Preferred Stock, at the closing of their respective
transactions under such investment agreements, it is possible that Purchaser and
the Other Purchasers will not all receive identical proportions of Common Stock
and Convertible Preferred Stock).

4.15 Tax Treatment of Convertible Preferred Stock. The Company covenants (i) not
to treat the Convertible Preferred Stock as preferred stock for purposes of
Section 305 of the Internal Revenue Code of 1986, as amended, except as
otherwise required by applicable law; and (2) that all payments of PIK Dividends
(as defined in the Preferred Stock Certificate of Designations) shall be made
free and clear of, and without any deduction or withholding for any taxes;
provided that if the Company deducts or withholds any amount in respect of any
PIK Dividend payment to any holder of Convertible Preferred Stock, the PIK
Dividend payment to such holder shall be increased as necessary so that after
making all deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this provision) such holder receives
an amount equal to the amount it would have received had no such deductions or
withholdings been made.

4.16 FIRPTA Assistance. As and when reasonably requested by Purchaser, the
Company agrees to provide prompt assistance in connection with determinations by
Purchaser of whether specified Common Stock or Convertible Preferred Stock that
Purchaser holds or has held constitutes a United States real property interest
under Section 897 of the Code.

 

46



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION; RESCISSION

5.1 Termination; Rescission.

(a) In the event that, following the Effectiveness Date, the Purchase and
Assumption Agreement with the Federal Deposit Insurance Corporation relating to
the purchase by East West Bank (the “Bank”), a wholly-owned Subsidiary of the
Company, of certain assets, and the assumption by the Bank of deposits (and
certain other specified liabilities), of United Commercial Bank (“Failed Bank”)
(the “P&A Agreement”) is not entered into on or before December 1, 2009 or is
entered into prior to such date but subsequently terminated prior to the date
the Federal Deposit Insurance Corporation is appointed as Receiver of the Failed
Bank and transfers the asset and liabilities of the Failed Bank to the Bank
(such transfer, the “P&A Closing”) pursuant to the P&A Agreement and prior to
the Closing, then either the Company or Purchaser, upon written notice to the
other party, may terminate this Agreement.

(b) If Purchaser is not a Section 1.2(c) Purchaser, promptly following a
termination pursuant to Section 5.1(a), the Company and Purchaser shall provide
written notice to the Escrow Agent notifying the Escrow Agent that this
Agreement has been terminated. Pursuant to the Escrow Agreement, the Escrow
Agent shall (A) distribute Purchaser’s Purchase Price to Purchaser and
(B) advise the Transfer Agent that the share issuance instructions with respect
to Purchaser shall be null and void.

(c) In the event that following the Closing, the P&A Agreement is terminated
prior to the P&A Closing, then the Company shall promptly notify Purchaser of
such termination and either the Company or Purchaser, upon written notice to the
other party, may terminate this Agreement and rescind the purchase of the
Securities hereunder. Promptly following such termination, (i) the Company and
Purchaser shall provide written notice to the Transfer Agent notifying the
Transfer Agent that this Agreement has been terminated and such purchase
rescinded and that the share issuance instructions with respect to Purchaser
shall be null and void (unless Purchaser is a Certificate Purchaser, in which
case Purchaser shall return to the Company for cancellation the certificates for
its Securities concurrently with the Company returning Purchaser’s Purchase
Price pursuant to the following clause (ii)) and (ii) the Company shall promptly
return to Purchaser by wire transfer of immediately available funds to a bank
account designated by Purchaser, its Purchase Price.

(d) In the case of any termination and/or rescission pursuant to this
Section 5.1, the parties agree to treat the transactions contemplated by this
Agreement as disregarded for United States federal, state, local and foreign
income tax purposes in accordance with Internal Revenue Service Revenue Ruling
80-58, except as otherwise required by applicable law.

 

47



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing under this Agreement but only for a period
of two years following the Closing Date (or until final resolution of any claim
or action arising from the breach of any such representation and warranty, if
notice of such breach was provided prior to the end of such period) and
thereafter shall expire and have no further force and effect, including in
respect of Section 4.7. Except as otherwise provided herein, all covenants and
agreements contained herein, other than those which by their terms are to be
performed in whole or in part after the Closing Date, shall terminate as of the
Closing Date.

6.2 Expenses. Each of the parties will bear and pay all other costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
pursuant to this Agreement; except as may be concurrently or subsequently agreed
in writing between the Company and Purchaser.

6.3 Amendment; Waiver. No amendment or waiver of any provision of this Agreement
will be effective with respect to any party unless made in writing and signed by
an officer of a duly authorized representative of such party. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

6.4 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

6.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the Court
of Chancery of Delaware, or, in the event that such court does not have subject
matter jurisdiction, in the United States District Court for the District of
Delaware for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby.

6.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY

 

48



--------------------------------------------------------------------------------

IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

6.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a) If to Purchaser to it at:

As set forth on such Purchaser’s signature page hereto.

(b) If to the Company:

East West Bancorp, Inc.

135 N. Los Robles Avenue, 7th Floor

Pasadena, CA 91101

Attention: Douglas P. Krause

Fax: (626) 243-1282

with a copy to (which copy alone shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Lee Meyerson

Ellen R. Patterson

Telephone: (212) 455-2000

Fax: (212) 455-2502

6.8 Entire Agreement, Etc. (a) This Agreement (including the Exhibits and
Disclosure Schedules hereto) constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof;
and (b) this Agreement will not be assignable by operation of law or otherwise
(any attempted assignment in contravention hereof being null and void); provided
that Purchaser may assign its rights and obligations under this Agreement (i) to
any Affiliate, but only if the transferee agrees in writing for the benefit of
the Company (with a copy thereof to be furnished to the Company) to be bound by
the terms of this Agreement (any such transferee shall be included in the term
“Purchaser”); provided, further, that no such assignment shall relieve Purchaser
of its obligations hereunder and (ii) as provided in Section 4.9.

 

49



--------------------------------------------------------------------------------

6.9 Interpretation; Other Definitions. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. In addition, the following terms are ascribed the following
meanings:

(a) the term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;

(b) the word “or” is not exclusive;

(c) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”; and

(d) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(e) “business day” means any day that is not Saturday or Sunday and that, in New
York City, is not a day on which banking institutions generally are authorized
or obligated by law or executive order to be closed;

(f) “person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act; and

(g) to the “knowledge of the Company” or “Company’s knowledge” means the actual
knowledge after due inquiry of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act, but excluding any Vice President or Secretary)
of the Company.

6.10 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

6.11 Severability. If any provision of this Agreement or the application thereof
to any person (including the officers and directors of the parties hereto) or
circumstance

 

50



--------------------------------------------------------------------------------

is determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

6.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies, except that the provisions of
Sections 4.7 and 4.9 shall inure to the benefit of the persons referred to in
that Section.

6.13 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.

6.14 Effectiveness. Sections 4.13, 6.2 through 6.12 and this Section 6.14 shall
be effective upon the execution of this Agreement by the parties hereto. All
other provisions of this Agreement shall become automatically effective, without
further action of the parties, upon the notification of the Company by the
Federal Deposit Insurance Corporation that the Bank is the winning bidder for
Failed Bank and that the Federal Deposit Insurance Corporation intends to enter
into the P&A Agreement with the Bank relating to the Bank’s purchase of certain
assets and assumption of deposits (and certain other specified liabilities) of
Failed Bank (the date of such notification, the “Effectiveness Date”). If such
notification is not received on or before December 1, 2009, or if the Federal
Deposit Insurance Corporation has affirmatively advised the Company that the
Bank is not the winning bidder for the Failed Bank, this Agreement shall
terminate, other than Sections 6.2 through 6.12 and this Section 6.14, which
shall survive such termination. The Company shall promptly notify Purchaser upon
receipt of any notification described in the two preceding sentences from the
Federal Deposit Insurance Corporation. Prior to such termination, neither party
may revoke its acceptance of this Agreement, except as provided in the Purchaser
Side Letter attached as Exhibit C hereto, if applicable to Purchaser.

6.15 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor
Purchaser will make any such news release or public disclosure without first
consulting with the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld or delayed) and each party shall
coordinate with the party whose consent is required with respect to any such
news release or public disclosure. The Company will not publicly disclose the
name of Purchaser or its investment advisor except to the extent required by
applicable law or authorized in writing by Purchaser, or to any applicable
Governmental Authority or securities

 

51



--------------------------------------------------------------------------------

exchange. The Company and Purchaser agree that (i) within one business day
following the P&A Closing (but, for the avoidance of doubt, only if the P&A
Closing occurs), the Company shall publicly disclose the transactions
contemplated by this Agreement and (ii) any provision contained in a
confidentiality agreement between Purchaser and the Company relating to the
transactions contemplated by this Agreement shall be amended and superseded by
the foregoing.

6.16 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to seek specific performance of the terms hereof, this being
in addition to any other remedies to which they are entitled at law or equity.

* * *

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of this             day of
            , 2009.

 

PURCHASER: [Name] By:  

 

  Name:   Title: EAST WEST BANCORP, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Purchaser Signature Page Annex

TO BE COMPLETED BY PURCHASER ONLY:

Form and jurisdiction of formation of Purchaser:                     

Tax ID Number of Purchaser:                     

Name under which Securities to be registered (including nominee name, if
applicable):                    

Shares of Common Stock (or securities convertible into or exchangeable for
Common Stock) required to be disclosed pursuant to Section 2.3(d)
                    

Notice Information:

Address:

Attention:

Fax:

Email:

TO BE COMPLETED BY COMPANY ONLY:

Shares of Convertible Preferred Stock purchased:                     

Price per share of Convertible Preferred Stock purchased: $1,000.00

Shares of Common Stock purchased:                     

Price per share of Common Stock purchased: $                

Purchase Price: $                

Indicate by “X” if Purchaser is an “Institutional Investor”:
                    

Indicate by “X” if Purchaser is a “Section 1.2(c) Purchaser”:
                    

Indicate by “X” if Purchaser is a “Certificate Purchaser”:                    

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

Schedule A to Signature Page

For Institutional Investor Only

Section 4.13 Notice Person

Name:

Address:

Telephone:

Fax:

Email:

List of Common Accounts (see Sections 2.3(d) and 3.2(a)), including legal name
(and if applicable, nominee name) and Tax ID (and if applicable, nominee Tax ID)
of each Account if shares are to be registered to each account.

[Signature Page to Investment Agreement]